





EXHIBIT 10.1







MERGER AGREEMENT AND PLAN OF REORGANIZATION




BY AND AMONG




PAINCARE HOLDINGS, INC.,




PAINCARE ACQUISITION COMPANY XVIII, INC.,




PIEDMONT CENTER FOR SPINAL DISORDERS, P.C.




AND




LAWRENCE F. COHEN, M.D.


































EXECUTION DATE: August 9, 2005.


--------------------------------------------------------------------------------

TABLE OF CONTENTS

        Page














1.

DEFINITIONS.

2

2.

TRANSACTION.

2

2.1

Transaction.

2

2.2

Effect of the Merger.

2

2.3

Filing of Certificates of Merger.

2

2.4

Articles of Incorporation.

2

2.5

Bylaws.

2

2.6

Directors and Officers.

3

2.7

Tax Consequences.

3

2.8

No Dissenters' Rights.

3

2.9

Surrender of Certificates.

3

(a)

Company Shares.

3

(b)

Dividends.

3

2.10

Medical and Non-Medical Assets.

3

2.11

Conversion of Shares.

4

2.12

Shareholder Consent and Release.

4

2.13

Violation of Laws or Orders.

4

3.

REGISTRATION.

4

3.1

Registration.

4

3.2

Shareholder Obligation to Furnish Information.

5

3.3

Suspension of Sales Pending Amendment to Prospectus.

6

3.4

Registration Expenses.

6

4.

MERGER CONSIDERATION.

7

4.1

Merger Consideration.

7

4.2

Payment of Closing Consideration.

7

4.3

Closing Date Adjustments

8

(a)

Transaction Related Adjustment.

8

(b)

Accounts Receivable Adjustments

8

(c)

Closing Balance Sheet.

8

4.4

Intended Installment Payment.

9

(a)

General.

9

(b)

Adjusted Installment Payment.

9

(c)

Installment Payment Premium.

10

(d)

Manner of Payment.

10

(e)

Installment Payment Cap.

11

(f)

Definitions for Purposes of Section 3.4.

11

5.

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER.

14

5.1

Organization, Qualification, and Corporate Power.

14

5.2

Capitalization.

14

5.3

Authorization.

14

5.4

Noncontravention.

15

5.5

Broker's Fees.

15

5.6

Title to Assets.

15

5.7

No Subsidiaries.

16

5.8

Financial Statements.

16

5.9

Events Subsequent to Most Recent Year End.

16

(a)

Sale or Lease of Assets.

16

(b)

Contracts.

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

        Page












(c)

Change in Contracts.

16

(d)

Security Interests.

16

(e)

Investments.

17

(f)

Debts.

17

(g)

Liabilities Unaffected.

17

(h)

Claims Unaffected.

17

(i)

Articles and Bylaws.

17

(j)

Changes in Equity.

17

(k)

Distribution.

17

(l)

Property Damage.

17

(m)

Transactions with Affiliates.

17

(n)

Collective Bargaining Agreements.

17

(o)

Compensation Changes.

17

(p)

Employee Benefit Plans.

17

(q)

Officers; Directors; Employees.

18

(r)

Charitable or Capital Contributions.

18

(s)

Ordinary Course of Business.

18

(t)

Accounting Practices.

18

(u)

Accounts Receivable.

18

(v)

In General.

18

5.10

Undisclosed Liabilities.

18

5.11

Tax Matters.

18

(a)

Tax Returns.

18

(b)

Withholding.

19

(c)

No Disputes of Claims.

19

(d)

No Waivers.

19

(e)

No Special Circumstances.

19

(f)

Subchapter "S".

19

(g)

Audits of Tax Returns.

19

(h)

Period of Assessment.

20

(i)

Tax Agreements.

20

(j)

Inclusions in Taxable Periods.

20

(k)

Consents.

20

(l)

Personal Holding Company

20

(m)

Consolidated Tax Returns.

20

5.12

Real Property.

20

(a)

Binding.

20

(b)

Continued Validity.

20

(c)

No Defaults.

20

(d)

Repudiation.

21

(e)

No Disputes.

21

(f)

Subleases.

21

(g)

Encumbrances.

21

(h)

Approvals.

21

(i)

Utilities.

21

5.13

Intellectual Property.

21

5.14

Condition of Tangible Assets.

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

        Page












5.15

Contracts.

21

(a)

Personal Property Leases.

21

(b)

Services.

21

(c)

Partnership; Joint Venture.

21

(d)

Indebtedness.

22

(e)

Confidentiality; Non-Competition.

22

(f)

Shareholders' Agreements.

22

(g)

Plans.

22

(h)

Employment or Consulting Agreements.

22

(i)

Advances; Loans.

22

(j)

Adverse Effects.

22

(k)

Other Agreements.

22

5.16

Powers of Attorney.

23

5.17

Insurance; Malpractice.

23

5.18

Litigation.

24

5.19

Health Care Compliance.

24

5.20

Fraud and Abuse.

24

5.21

Legal Compliance.

25

5.22

Rates and Reimbursement Policies.

25

5.23

Medical Staff.

25

5.24

Employees.

26

5.25

Employee Benefits.

26

(a)

Plans.

26

(b)

Compliance.

26

(c)

Reports and Descriptions.

26

(d)

Contributions.

26

(e)

Qualified Plan.

26

(f)

Market Value.

26

(g)

Copies.

26

(h)

Maintenance of Plans.

27

(i)

Reportable Events.

27

(ii)

Prohibited Transactions.

27

5.26

Physicians and Other Providers.

27

(a)

Licenses.

27

(b)

Controlled Substances.

27

(c)

Actions.

27

(i)

Malpractice Actions.

27

(ii)

Disciplinary Proceedings.

27

(iii)

Criminal Proceedings.

28

(iv)

Investigation.

28

(v)

Mental Illnesses.

28

(vi)

Substance Abuse.

28

(vii)

Professional Ethics.

28

(viii)

Application for Licensure.

28

5.27

Guaranties.

28

5.28

Environment, Health, and Safety.

28

(a)

Compliance.

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

        Page












(b)

Permits and Licenses.

28

(c)

Notices.

28

(d)

Hazardous Substances.

29

5.29

Certain Business Relationships with the Company and its Affiliates.

29

5.30

Third-party Payors.

29

5.31

Bank Accounts.

29

5.32

Tax Status.

30

5.33

No Corporate Practice or Fee Splitting .

30

5.34

Intentions.

30

5.35

Securities Representation.

30

(a)

No Registration of PainCare Shares; Investment Intent.

30

(b)

Resale Restrictions.

30

(c)

Ability to Bear Economic Risk.

30

(d)

Accredited Investor.

31

(e)

No Registration.

31

5.36

HIPAA

31

5.37

Improper and Other Payments

31

5.38

Medical Waste

31

5.39

Accounts Receivable

32

5.40     Material Misstatements or Omissions

32

6.

REPRESENTATIONS AND WARRANTIES OF THE ACQUIRING COMPANIES.

32

6.1

Organization of PainCare and Subsidiary.

32

6.2

Authorization of Transaction.

32

6.3

Nocontravention; LegalCompliance.

33

6.4

Consents and Approvals.

33

6.5

Disclosure Documents.

33

6.6

Capitalization.

34

6.7

Litigation.

34

6.8

No Undisclosed Liabilities.

34

6.9

No Brokers.

35

6.10

Material Misstatements or Omissions

35

7.

CLOSING; TERMINATION.

35

8.

CLOSING DELIVERIES.

35

8.1

Deliveries of the Company and the Shareholder.

35

(a)

Consents and Approvals.

35

(b)

Termination of Agreements.

35

(c)

Company Stock.

36

(d)

Secretary’s Certificate.

36

(e)

Medical Provider Number.

36

(f)

Managed Care Agreements.

36

                        (g)

Other documents.

36

8.2

Deliveries of PainCare.

36

(a)

Closing Consideration.

36

(b)

Resolutions.

36

(c)

Other Documents.

36

9.

CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

36




--------------------------------------------------------------------------------

TABLE OF CONTENTS

        Page












9.1

Conditions for the Benefit of PainCare and the Subsidiary.

36

9.2

Conditions for the Benefit of the Shareholder.

37

10.

COVENANTS.

37

10.1

Operations.

37

10.2

Deliveries.

37

10.3

Distribution of Sub-Chapter S Income by the Company.

37

10.4

Post-Closing General Covenants.

38

10.5

Tax Returns.

38

10.6

Transition.

38

10.7

Litigation Support.

38

10.8

Consents.

39

10.9

Operational Covenants.

39

10.10

Capital Adjustments.

40

11.

SURVIVAL AND  INDEMNIFICATION.

40

11.1

Survival of Representations and Warranties.

40

11.2

Indemnification Provisions for the Benefit of PainCare and Subsidiary.

40

11.3

Indemnification Provisions for the Benefit of the Shareholder.

41

11.4

Matters Involving Third Parties.

41

(a)

Notification.

41

(b)

Defense by Indemnifying Party.

41

(c)

Satisfactory Defense.

42

(d)

Conditions.

42

11.5

Right to Set-Off.

42

11.6

Satisfaction of Indemnity Obligation by Shareholder; Limitations.

42

12.

RESTRICTIVE COVENANTS; CONFIDENTIALITY.

43

12.1

Restrictive Covenants.

43

(a)

Restricted Period.

43

(b)

Consideration.

44

12.2

No Running of Covenant During Breach.

45

12.3

Blue Pencil Doctrine.

45

12.4

Confidentiality, Press Releases, and Public Announcements.

45

12.5

Conduct of Business.

46

12.6

No Third-Party Beneficiaries.

48

13.

MISCELLANEOUS

48

13.1

Entire Agreement.

48

13.2

Succession and Assignment.

48

13.3

Counterparts.

48

13.4

Headings.

48

13.5

Notices.

48

13.6

Governing Law; Jurisdiction; Attorney's Fees.

49

13.7

Amendments and Waivers.

49

13.8

Severability.

50

13.9

Expenses.

50

13.10

Further Assurances.

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

        Page












13.11

Construction.

50

13.12

Survival.

50

13.13

Incorporation of Exhibits and Schedules.

50

13.14   Submission To Jurisdiction.

50




--------------------------------------------------------------------------------












MERGER AGREEMENT AND PLAN OF REORGANIZATION




THIS MERGER AGREEMENT AND PLAN OF REORGANIZATION (the “Agreement”) is made and
entered into effective the 9th day of August, 2005 (the “Execution Date”) by and
among PAINCARE HOLDINGS, INC., a Florida corporation (“PainCare”), PAINCARE
ACQUISITION COMPANY XVIII, INC., a Florida corporation (“Subsidiary”), in which
PainCare and the Subsidiary are sometimes collectively referred to herein as the
“Acquiring Companies,” and PIEDMONT CENTER FOR SPINAL DISORDERS, P.C., a
Virginia professional corporation (the “Company”), and LAWRENCE F. COHEN, M.D
(hereinafter sometimes known as the “Shareholder”).  PainCare, Subsidiary, the
Company, and the Shareholder are sometimes referred to herein singly as a
“Party” and collectively as the “Parties.”




RECITALS




A.

PainCare is in the business of acquiring the non-medical assets of medical
practices and entering into management services agreements with entities
associated with the acquired practices;




B.

PainCare desires to enter into this Agreement in order to effect the merger of
the Company with and into the Subsidiary, which is a wholly-owned subsidiary of
PainCare, with the result that the Subsidiary, as the surviving corporation to
such merger, will own all of the non-medical assets of the Company;




C.

In connection with this acquisition, the Company has transferred all of its
rights, title and interest in its medical assets to a newly formed Virginia
professional corporation, Piedmont Center for Spinal Disorders of Virginia, P.C.
(hereinafter the “New PC”) and PainCare desires to have Subsidiary enter into a
management services agreement with the New PC, which management services
agreement is a significant inducement for the Subsidiary to acquire the
non-medical assets of the Company;




D.

The Company owns all of the non-medical assets associated with and manages the
New PC’s medical practice (hereinafter sometimes called the “Business”) in
Danville, Virginia  (hereinafter sometimes called the “Center”) and the
Shareholder is a licensed medical provider in the Commonwealth of Virginia and
owns all of the issued and outstanding shares of the Company’s and the New PC’s
stock;




E.

All of the Parties hereto desire to enter into this Agreement to effectuate the
Merger  (as defined below) pursuant to the terms and conditions of this
Agreement; and




F.

It is the intention of the Parties for the Merger contemplated herein to qualify
as a tax-free reorganization pursuant to Sections 368(a)(1)(A) and 368(a)(2)(D)
of the Code.












--------------------------------------------------------------------------------









NOW, THEREFORE, in consideration of the premises and the promises herein made,
and in consideration of the representations, warranties, and covenants herein
contained, the receipt and adequacy of which are hereby conclusively
acknowledged, the Parties, intending to become legally bound, hereby agree as
follows:




TERMS AND CONDITIONS




1.

DEFINITIONS.  All capitalized words that are not capitalized for purposes of
grammar and which are not defined in the text of this Agreement are defined
terms, their respective definitions are set forth on Exhibit 1.




2.

TRANSACTION.




2.1

Transaction.  Upon the terms and subject to the conditions hereof and in
accordance with the provisions of the Virginia Stock Corporation Act (the
“Virginia Act”) and the Florida Business Corporation Act (the “Florida Act”),
the Company shall be merged with and into Subsidiary (the “Merger”) and the
separate existence of the Company shall thereupon cease, and Subsidiary, as the
surviving corporation (the “Surviving Corporation”), shall continue to exist
under and be governed by the Florida Act (the “Transaction”).




2.2

Effect of the Merger.  At and after the Statutory Merger Time, as defined in
Section 2.3 below, the effect of the Merger shall, in all legal respects, be as
provided in the Virginia Act and the Florida Act.  




2.3

Filing of Certificates of Merger.  The Merger shall be legally effected by the
filing at the time of the Closing or as soon as practicable thereafter, of the
Articles of Merger, substantially in the form of Exhibit 2.3A attached hereto
with the Secretary of the State of Florida, and the Articles of Merger
substantially in the form of Exhibit 2.3B attached hereto with the State
Corporation Commission of the Commonwealth of Virginia in accordance with the
provisions of the Florida Act and the Virginia Act, respectively (the Articles
of Merger to be filed with the Secretary of the State of Florida and the State
Corporation Commission of the Commonwealth of Virginia, respectively, being
hereinafter referred to collectively as the "Articles of Merger," and the first
time at which both Articles of Merger are effective hereinafter being referred
to as the “Statutory Merger Time”).




2.4

Articles of Incorporation.  As of the Statutory Merger Time, the articles of
incorporation of Subsidiary, as in effect immediately prior to the Statutory
Merger Time in the form attached to this Agreement as Exhibit 2.4, shall be the
articles of incorporation of the Surviving Corporation until thereafter amended
in accordance with applicable law.






2







--------------------------------------------------------------------------------












2.5

Bylaws.  As of the Statutory Merger Time, the bylaws of Subsidiary, as in effect
immediately prior to the Statutory Merger Time in the form attached to this
Agreement as Exhibit 2.5, shall be the bylaws of the Surviving Corporation until
thereafter amended in accordance with its terms and applicable law.




2.6

Directors and Officers.  As of the Statutory Merger Time, the directors and
officers of Subsidiary immediately prior to the Statutory Merger Time shall be
the directors and officers of the Surviving Corporation.  Each director and
officer of the Surviving Corporation shall hold office in accordance with the
articles of incorporation and bylaws of the Surviving Corporation.  The Company
shall cause to be delivered to Subsidiary the written resignation of all of the
directors and officers of the Company, which resignations shall be unconditional
and effective immediately before the Statutory Merger Time.




2.7

Tax Consequences.  It is intended by the Parties hereto that the Merger shall
constitute a tax-free reorganization within the meaning of Sections 368(a)(1)(A)
and 368(a)(2)(D) of the Code.




2.8

No Dissenters’ Rights.  As a result of the unanimous approval of the
transactions contemplated herein by the Shareholder;, neither the Shareholder,
nor any other party, is entitled to dissenters’ rights with respect to the
Company under the laws of the Commonwealth of Virginia.




2.9

Surrender of Certificates.




(a)

Company Shares.  At the Closing, the Shareholder shall surrender to Subsidiary
the original stock certificates evidencing two-hundred fifty (250) shares of
stock issued and outstanding, which immediately prior to the Closing represented
all of the Company Shares (each a “Certificate”) (together with all stock powers
duly endorsed to Subsidiary). Until so surrendered, each Certificate which
immediately prior to the Closing represented all of the Company Shares (other
than authorized but unissued Company Shares) shall at and after the Closing by
virtue of the Merger be deemed for all purposes to represent and evidence only
the right to receive the Merger Consideration, as hereinafter defined, as
provided in this Agreement.  As of the close of business on the last calendar
day immediately preceding the Closing, the stock transfer books of the Company
shall be closed and no transfer of the Company Shares shall be made at any time
thereafter.






3







--------------------------------------------------------------------------------












(b)

Dividends.  No dividends or other distributions declared or made with respect to
the PainCare Shares with a record date after the Closing will be paid to the
holder of any unsurrendered Certificate with respect to the PainCare Shares
represented thereby until the holder of record of such Certificate shall
surrender such Certificate.  Subject to applicable law, following surrender of
any such Certificate, there shall be paid to the record holder of the
Certificate representing whole PainCare Shares issued in exchange therefor,
without interest, at the time of such surrender, the amount of dividends and
other distributions with a record date after the Closing payable with respect to
such whole PainCare Shares.




2.10

Medical and Non-Medical Assets.  Those assets of the Company which require a
medical license to own or utilize, such as medical records and any
pharmaceutical supplies, all of which collectively have nominal value (the
“Medical Assets”), have been transferred to the New PC and no longer remain the
property of the Company and shall not become the possession of Subsidiary
pursuant to the Merger.  Those assets of the Company which do not require a
medical license to own or utilize, (i.e., cash, fixed assets, accounts
receivable, intangible assets, goodwill, etc.) as set forth in Disclosure
Schedule 2.10 (the “Non-Medical Assets”) which comprise all of the Non-Medical
Assets of the Company shall become the property and possession of Subsidiary
pursuant to the Merger.






4







--------------------------------------------------------------------------------












2.11

Conversion of Shares.  Each share of capital stock of Subsidiary issued and
outstanding immediately prior to the Closing shall continue to represent one (1)
validly issued, fully paid and non-assessable share of capital stock of the
Surviving Corporation after the Merger.  By virtue of the Merger and without any
action on the part of the Shareholder (other than as expressly set forth in this
Agreement) the Company Shares shall be exchanged for the Merger Consideration.
The PainCare Shares to be received by the Shareholder as part of the Merger
Consideration shall be subject to restrictions of the sale, transfer or
distribution thereof as set forth in Section 5.35.




2.12

Shareholder’s Consent and Release.  The Shareholder hereby consents to the
Transaction and approves the execution and delivery of this Agreement and the
transactions contemplated hereby.  Effective at and as of the Closing, the
Shareholder hereby releases the Company from any and all claims he may, could or
will have, whether arising before or after the Closing, against the Company as a
result of the Shareholder’s having served as a stockholder, director, officer,
employee, agent, or in any other capacity of the Company; provided, however,
that such release shall not operate to release the Company (or the Surviving
Corporation as successor to the Company) from (i) the Shareholder’s rights
(whether arising under the Company’s articles of incorporation, bylaws or by
statute) to indemnification, or (ii) the obligation to make the distributions of
pre-Closing Date income as permitted under this Agreement.  For avoidance of
doubt, this Section 2.12 does not constitute or have the effect of a release by
the Shareholder of the Surviving Corporation for any claims that may arise in
the future pursuant to this Agreement or otherwise.  




2.13 Violation of Laws or Orders.  Subject to the terms of the Virginia Act and
the Florida Act as they relate to the Merger, the Acquiring Companies are not
assuming nor shall they be responsible for any Liabilities of the Company, the
New PC or the Shareholder for any violation of or failure to comply with any
statute, law, ordinance, rule or regulation (collectively, "Laws") or any order,
writ, injunction, judgment, plan or decree (collectively, "Orders") of any
court, arbitrator, department, commission, board, bureau, agency, authority,
instrumentality or other body, whether federal, state, municipal, foreign or
other (collectively, "Government Entities") and whether the same shall occur or
arise from matters prior to the Closing, or in the case of the New PC and the
Shareholder on, or after the Closing.  




3

REGISTRATION




3.1

Registration.






5







--------------------------------------------------------------------------------












(a)

PainCare agrees that if within the three (3) year period commencing on the
Closing Date PainCare proposes for any reason to register any PainCare Shares
under the Securities Act other than a registration in connection with an
exchange offer (Form S-4) or filed in connection with an employee stock option
or other benefit plan (Form S-8, or any substitute form that may be adopted by
the Commission), PainCare shall promptly give written notice to the Shareholder
of its intention to so register the PainCare Shares and, upon written request by
the Shareholder given within twenty (20) days after delivery of any such notice
by PainCare to the Shareholder, to include in such registration any or all of
the PainCare Shares held by the Shareholder (which request shall specify the
number of PainCare Shares proposed to be included in such registration),
PainCare shall use its reasonable best efforts to cause all such PainCare Shares
to be included in such registration on the same terms and conditions as the
PainCare Shares otherwise being included in such registration; provided however,
that if the managing underwriters advise PainCare that the inclusion of the
PainCare Shares  requested to be included in such registration by the
Shareholder would interfere with the successful marketing (including pricing) of
the PainCare Shares proposed to be registered by PainCare, then, if such
registration is in part an underwritten primary or secondary registration on
behalf of PainCare, PainCare shall include in such registration the PainCare
Shares requested by the Shareholder to be included in such registration, pro
rata from among the holders of any and all PainCare shares to be registered
pursuant to such registration according to the number of shares proposed by each
holder to be included.  In the event PainCare determines not to pursue, or to
withdraw, a registration as to which it has given notice pursuant to this
section, the Shareholder shall have no further rights hereunder with respect to
such proposed registration.  Notwithstanding any other provision of this Section
to the contrary, PainCare shall not be required to include any of the PainCare
Shares requested to be included pursuant to this Section 3.1(a) in a
registration statement relating to an underwritten offering of PainCare’s
securities unless the Shareholder accepts the terms of the underwriting (with
terms customary in underwriting agreements for secondary distributions) as
agreed upon between PainCare and the underwriters selected by it, including,
without limitation, any Underwriter’s Cutback and/or Lockup, and the Shareholder
agrees to promptly execute and/or deliver such documents in connection with such
registration as PainCare or the managing underwriter may reasonably request.




(b)

The Shareholder may exercise his rights under Section 3.1(a) above on an
unlimited number of occasions. PainCare shall pay all Registration Expenses (as
defined below) of any registration effected under this Section, except that in
the event of withdrawal by the Shareholder, the Shareholder shall pay (or
reimburse PainCare for) the amount of registration, filing or listing fees
relating to his PainCare Shares included in the registration and shall pay the
fees of PainCare’s counsel associated with such withdrawal, unless such
withdrawal is due to the Shareholder obtaining material adverse information that
was not known by him at the time he requested inclusion of his PainCare Shares
in the registration.




(c)

The Shareholder may not participate in any registration under this Section which
is underwritten unless he agrees to sell such PainCare Shares on the basis
provided in any underwriting agreement (with terms not inconsistent herewith and
customary in underwriting agreements for secondary distributions) approved by
PainCare, provided that the  Shareholder shall not be required to make any
representations or warranties to PainCare or the underwriters (other than
representations and warranties regarding the Shareholder and the Shareholder’s
intended method of distribution).





6







--------------------------------------------------------------------------------












3.2

Shareholder’s Obligation to Furnish Information.  PainCare may require the
Shareholder to furnish PainCare such information regarding the distribution of
such securities as PainCare may from time to time reasonably request.  If the
failure by the Shareholder to furnish such information  within the time limit
reasonably stated by PainCare to the Shareholder in its notice requesting such
information, would prevent (i) the registration statement relating to such
registration from being declared effective by the Securities and Exchange
Commission, or (ii) members of the National Association of Securities Dealers,
Inc. from participating in the distribution of the PainCare Shares proposed to
be registered, PainCare may exclude the Shareholder’s PainCare Shares from such
registration.




3.3

Suspension of Sales Pending Amendment to Prospectus.




(a)

The Shareholder agrees that, upon receipt of any notice from PainCare of the
happening of any event that requires PainCare not to proceed with the
registration, or if PainCare has decided not to proceed with the registration
for any reason, the Shareholder shall forego the disposition of any PainCare
Shares under the registration statement or prospectus until he is advised in
writing by PainCare that the use of the applicable prospectus may be resumed
and, if so directed by PainCare, the Shareholder shall deliver to PainCare (at
PainCare’s expense, except as hereinafter provided) all copies, other than
permanent file copies, then in the Shareholder’s possession of any prospectus
covering such PainCare Shares.




(b)

The Shareholder agrees that he shall, as expeditiously as possible, at any time
when a prospectus relating to a registration statement covering the
Shareholder’s PainCare Shares is required to be delivered under the Securities
Act, notify PainCare of the happening of any event which the Shareholder knows
or should reasonably know requires changes to be made in the registration
statement or any related prospectus so that such registration statement or
prospectus shall not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading as a result of any information provided by the
Shareholder for inclusion in such registration statement or prospectus and, at
the request of PainCare, as expeditiously as possible prepare and furnish to it
such information as may be necessary so that, after incorporation into a
supplement or amendment of such prospectus as thereafter delivered to the
purchasers of such PainCare Shares, the information provided by the Shareholder
shall not include an untrue statement of a material fact or a misstatement of a
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they are made, not
misleading and, in such event the expenses of delivery to PainCare of copies of
any prospectus in the Shareholder’s possession shall be at the expense of the
Shareholder.




3.4

Registration Expenses.





7







--------------------------------------------------------------------------------












(a)

All expenses incident to PainCare’s performance of or compliance with its
obligations under this Section 3, including without limitation all (i)
registration and filing fees, (ii) fees and expenses of compliance with
securities laws, (iii) printing expenses, (iv) messenger and delivery expenses,
(v) internal expenses, (vi) reasonable fees and disbursements of its counsel and
its independent certified public accountants (including “comfort” letters),
(vii) securities act liability insurance, (viii) reasonable fees and expenses of
any special experts retained by PainCare in connection with the registration
hereunder, and (ix) reasonable fees and expenses of other Persons retained by
PainCare (all such expenses being referred to herein as “Registration Expenses”)
shall be borne by PainCare.




(b)

Notwithstanding the foregoing, the following costs and expenses shall be
excluded from the term “Registration Expenses”: (i) all underwriting discounts
and commissions, (ii) all applicable transfer taxes, (iii) the fees and
disbursements of any counsel retained by the Shareholder, and (iv) except as
provided in Section 2.17(a), all other costs, fees, and expenses incurred by the
Shareholder in connection with the exercise of his registration rights
hereunder.




4.

MERGER CONSIDERATION.




4.1

Merger Consideration.  The aggregate merger consideration (the “Merger
Consideration”) shall consist of (i) the Closing Consideration as hereafter
defined, and (ii) the Intended Installment Payments as determined under Section
4.4 below; provided that the Merger Consideration is subject to an A/R
Adjustment pursuant to Section 4.3(b) and a Net Equity Adjustment pursuant to
Section 4.3(c).  Subject to the provisions set forth in Section 4.2 below,
 subject to the adjustment as provided in Section 4.3 below, and subject to
satisfaction of the Closing Conditions, PainCare shall deliver the Closing
Consideration to the Shareholder as indicated below. The “Closing
Consideration,” as such phrase is used herein, shall equal Two Million and
00/100 Dollars ($2,000,000), which shall be comprised of: (i) One Million and
00/100 Dollars ($1,000,000) (the “Cash Due at Closing”), plus (ii) Two Hundred
Sixty Three Thousand Four Hundred (263,400) PainCare Shares having an aggregate
value of One Million and 00/100 Dollars ($1,000,000) (the “Closing Shares”).




4.2

Payment of Closing Consideration.  The Closing Consideration shall be payable as
follows:




(a)

Subject to adjustment as provided in Section 4.3 below, PainCare shall deliver
the Cash Due at Closing to the Shareholder via wire transfers at the time of the
Closing to a bank account designated by the Shareholder. At least two (2) days
prior to the Closing, the Shareholder shall notify PainCare in writing of the
bank account to which all of the Cash Due at Closing shall be wired.




(b)

Subject to adjustment as provided in Section 4.3 below, at the Closing or as
soon thereafter as is reasonably possible PainCare shall deliver the Closing
Shares to the Shareholder. The certificates evidencing the Closing Shares shall
bear the following legends, and only the following legends:




“The sale, transfer, hypothecation, negotiation, pledge, assignment, encumbrance
or other disposition of this share certificate and the shareholdings represented
hereby are subject to all of the terms, conditions and provisions of that
certain Merger Agreement dated as of August 9, 2005, by and among PainCare
Holdings, Inc., PainCare Acquisition Company XVIII, Inc., Piedmont Center for
Spinal Disorders, P.C., and Lawrence F. Cohen, M.D. and that certain Management
Services Agreement dated as of August 9, 2005, by and between PainCare
Acquisition Company XVIII, Inc. and Piedmont Center for Spinal Disorders of
Virginia, P.C.”




"These shares represented by this certificate have not been registered under the
Securities Act of 1933. The shares have been acquired for investment and may not
be sold, transferred or assigned in the absence of an effective registration
statement for these shares under the Securities Act of 1933 or an opinion of the
Company's counsel that registration is not required under said act".




4.3

Closing Adjustments.  The  Merger Consideration shall be subject to adjustment
as follows:








8







--------------------------------------------------------------------------------









(a)

Transaction Related Adjustments.   The Cash Due at Closing shall be reduced by
the amount of any cash payments made by the Acquiring Companies at or prior to
the Closing with the written agreement of the Shareholder, on account of any
expenses incurred by or on behalf of the Shareholder or the Company.  




(b)

Accounts Receivable Adjustment.  If the Surviving Corporation does not collect,
within the six (6) month calendar period immediately following the Closing Date,
a total of Three-Hundred Thousand and 00/100 Dollars ($300,000) in accounts
receivable which it acquires pursuant to this Agreement, then the Shareholder
shall pay to PainCare the “A/R Adjustment” (as hereinafter defined), if any.
 The “A/R Adjustment” shall equal the difference  (but not less than zero)
obtained by subtracting (1) the amount of accounts receivable actually collected
by the Surviving Corporation during such time period from (2) the amount stated
in the immediately preceding sentence. PainCare shall receive payment for the
A/R Adjustment through a lump sum cash payment from the Shareholder within
thirty days after notice given to the Shareholder of the amount of the A/R
Adjustment together with an accounting showing original balance of, and the
amount collected on, each account receivable the Subsidiary acquired pursuant to
this Agreement.






9







--------------------------------------------------------------------------------












(c)

Closing Balance Sheet.  (i)  Within forty-five (45) days after the Closing Date,
PainCare or its Affiliate will prepare and deliver to the Shareholder a balance
sheet of the Company as of the day immediately preceding the Statutory Merger
Time prepared in accordance with GAAP (the “Closing Balance Sheet”).  Within ten
(10) business days after PainCare’s delivery of the Closing Balance Sheet to the
Shareholder, the Shareholder shall, in a written notice to PainCare, either
accept the Closing Balance Sheet or describe in reasonable detail any proposed
adjustments to the Closing Balance Sheet and the reasons therefore, including
pertinent calculations.  If the Shareholder fails to deliver notice of
acceptance or objection to the Closing Balance Sheet within such ten (10)
business day period, the Shareholder shall be deemed to have accepted the
Closing Balance Sheet.  Except in the case of a dispute with respect to the
Closing Balance Sheet, within  ten (10) business days after delivery of the
Closing Balance Sheet (the “Adjustment Payment Date”), the Shareholder shall pay
to PainCare, or PainCare shall pay to the Shareholder, as the case may be, the
Net Equity Adjustment (as defined in Section 4.3(c)(ii-iii) below), if any.  In
the event that PainCare and the Shareholder are not able to agree on the Closing
Balance Sheet within thirty (30) days from and after the receipt by PainCare of
any objections raised by the Shareholder, then either Party shall each have the
right to require that such disputed determinations be submitted to an
independent certified public accountant that  the Parties shall mutually select,
or if the Parties are unable to agree on such accountant, Goodman & Company (or
its successors or assigns) in Richmond, Virginia, for computation or
verification in accordance with the provisions of this Agreement, and the Net
Equity Adjustment shall be paid by the Shareholder to PainCare, or by PainCare
to the Shareholder, as the case may be, within ten (10) business days after
receipt of the accountant’s computation or verification. The computation or
verification made by the accountant shall be final and binding upon the Parties,
and there shall be no right of appeal from such decision. The accountant’s fees
and expenses for such disputed determination shall be borne by the Party whose
determination has been modified by the accountant or, if all Parties’
determinations have been modified by the accountant, by all Parties in
proportion to the relative amount each Party’s determination has been modified.
 Any payments due under this Section 4.3 shall bear interest at eight percent
(8%) per annum from the Adjustment Payment Date.




(ii)

If the final Closing Balance Sheet reflects Cash of the Company that is less
than Twenty-Five Hundred and 00/100 Dollars ($2,500.00) (the “Required Cash”),
or Net Shareholder’s Equity (as defined below) of the Company that is less than
Two-Hundred and Forty-Thousand and 00/100 Dollars ($240,000) (“Agreed Net
Equity”), then the Shareholder shall  pay to PainCare  a “Net Equity Adjustment”
equal to the sum of:




(A)

The remainder (not less than zero) obtained by subtracting the cash reflected on
the Closing Balance Sheet from the Required Cash; and




(B)

The remainder (not less than zero) obtained by subtracting (A) the “Net
Shareholder’s Equity,” as hereinafter defined, from (B) the remainder obtained
by subtracting the Required Cash from the Agreed Net Equity. “Net Shareholder’s
Equity” shall mean the book value of the Company’s tangible Non-Medical Assets
plus its accounts receivable, but excluding Cash, net of all liabilities of the
Company.






10







--------------------------------------------------------------------------------












(iii)

If the final Closing Balance Sheet reflects Net Shareholder’s Equity of the
Company that is greater than the Agreed Net Equity, then PainCare shall pay to
the Shareholder a “Net Equity Adjustment” equal to the Net Shareholder’s Equity
of the Company less the Agreed Net Equity.  




(iv)

PainCare or the Shareholder, as the case may be, shall receive payment for the
Net Equity Adjustment through a lump sum cash payment from the other party
within thirty days after notice given to such other party of the amount of the
Net Equity Adjustment together with an accounting showing its determination
based upon the Closing Balance Sheet as that Closing Balance Sheet has been
finally determined pursuant to Section 4.3(b)(i).




4.4

Intended Installment Payment.




(a)

General.  Subject to the satisfaction of all of the Installment Payment
Conditions (as defined in 4.4(f)(iii) below), PainCare will pay to the
Shareholder a total amount of additional consideration of Two Million and 00/100
Dollars ($2,000,000), payable in three equal annual installments of Six Hundred
Sixty Six Thousand Six Hundred Sixty Six and 67/100 Dollars ($666,666.67) (each
an “Intended Installment Payment”) in the form of consideration as provided in
Section 4.4(d) below and subject to adjustment as provided in Sections 4.4(b)
and (c) below. Payment of the Intended Installment Payment shall be secured by a
pledge of Subsidiary’s stock to the Shareholder pursuant to a Stock Pledge
Agreement (the “PainCare Stock Pledge Agreement”) the form of which is attached
hereto as Exhibit 3.4.








11







--------------------------------------------------------------------------------









(b)

Adjusted Installment Payment.  Notwithstanding Section 4.4(a) above, if, the sum
of the Formula Period Profits (as defined in Section 4.4(f)(v) below) of the New
PC and the Surviving Corporation for any Formula Period is less than the
Earnings Threshold (as defined in Section 4.4(f)(ii) below), the amount of the
Intended Installment Payment for such Formula Period shall be recalculated (the
“Adjusted Installment Payment”) to equal the product of the Intended Installment
Payment multiplied by the applicable “Installment Payment Percentage Adjustment”
as defined hereinafter.  The “Installment Payment Percentage Adjustment” shall
equal (i) the Formula Period Profits for such Formula Period divided by the
Earnings Threshold; multiplied by: (ii) ninety percent (90%) if such Formula
Period Profits are $700,000 or more but less than the Earnings Threshold; or
(iii) seventy percent (70%) if such Formula Period Profits are $560,000 or more
but less than $700,000; or (iv) fifty percent (50%) if such Formula Period
Profits are $400,000 or more but less than $560,000.  There shall be no
Installment Payment for the Formula Period if such Formula Period Profits are
less than $400,000.  




(c)

Installment Payment Premium.  Notwithstanding Section 4.4(b), if (i) the
Shareholder receives an Adjusted Installment Payment from PainCare in a Formula
Period rather than the Intended Installment Payment as a result of the Formula
Period Profits of the New PC and the Surviving Corporation equaling less than
the Earnings Threshold for such Formula Period, and (ii) the Formula Period
Profits of the New PC and the Surviving Corporation exceed the Earnings
Threshold in the Formula Period immediately subsequent to the Formula Period for
which the Adjusted Installment Payment corresponded, and (iii) the Installment
Payment Conditions are satisfied, then PainCare shall pay to the Shareholder the
Installment Payment Premium (as defined below). The “Installment Payment
Premium” shall equal the product of (A) the Formula Period Profits for the
Formula Period in which the Installment Payment Premium is calculated less the
Earnings Threshold, multiplied by (B) seventy-five percent (75%). The
Installment Payment Premium shall be paid to the Shareholder in the same form
and time as the Installment Payment is due for the Formula Period for which the
Installment Payment Premium is calculated.  




(d)

Manner of Payment.  (i)  Within sixty (60) days after the end of each Formula
Period, PainCare  shall cause to be delivered to the Shareholder (A) a financial
statement presenting the Formula Period Profits for the applicable Formula
Period (the “Formula Period Profits Statement”); (B) a statement of PainCare’s
determination of the Fair Market Value of the PainCare Shares as of the last day
of the Formula Period and the manner and calculations by which it was
determined; and (C) the Installment Payment or Adjusted Installment Payment
(each an “Installment Payment” and collectively, the “Installment Payments”),
together with any Installment Payment Premium owed in accordance with
Section 4.4(c) above, as those payments are determined based upon the Formula
Profits calculated on the basis of that Formula Period Profits Statement.  Such
payments shall be made as follows: (A) fifty percent (50%) of the Installment
Payment shall be made in cash, to the Shareholder via wire transfer to the bank
account designated by the Shareholder pursuant to Section 4.2(a) or to such
other account as the Shareholder may have designated by notice to PainCare; and
(B) fifty percent (50%) of the Installment Payment shall be made in PainCare
Shares priced at Fair Market Value (as defined below) per one share of PainCare
common stock, the entire number of such Shares being delivered to the
Shareholder in his name.






12







--------------------------------------------------------------------------------












(ii)

Within ten (10) business days after delivery of the Formula Period Profits
Statement pursuant to Section 4.4(d)(i), the Shareholder shall in, a written
notice to PainCare, either accept the Formula Period Profits Statement and the
calculation of the Fair Market Value of the PainCare Shares or describe in
reasonable detail any proposed adjustments to the Formula Period Profits
Statement or such calculation, or both, and the reasons therefore,  including
pertinent calculations.  If the Shareholder fails to deliver notice of
acceptance or objection to the Formula Period Profits Statement or the
calculation of the Fair Market Value of the PainCare Shares, or both, within
such ten (10) business day period, the Shareholder shall be deemed to have
accepted the Formula Period Profits Statement, the calculation and the
Installment Payment.




(iii)

In the event PainCare and the Shareholder are not able to agree on both the
Formula Period Profits Statement and the calculation of the Fair Market Value of
the PainCare Shares within thirty (30) business days from and after the receipt
by PainCare of any objections raised by the Shareholder, then PainCare and the
Shareholder shall each have the right to require that determinations disputed by
the Shareholder be submitted to an independent certified public accountant that
the Parties mutually select, or if the Parties are unable to agree on such
accountant, Goodman & Company (or its successors or assigns) in Richmond,
Virginia, for computation or verification in accordance with the provisions of
this Agreement, and the additional amount of the Installment Payment, if any,
that is payable by reason of the accountant’s computation shall be paid by
PainCare to the Shareholder within fifteen (15) days after receipt of the
accountant’s computation or verification.  (Provision is made in
Section 4.4(f)(iii)(5) for resolution of disputes about the Fair Market Value of
the PainCare Shares.)  The computation or verification made by the accountant
shall be final and binding upon the Parties and there shall be no right of
appeal from such decision. If the accountant determines that PainCare’s
calculation of the amount of the Installment Payment due the Shareholder is less
than that which the accountant or accounting firm determines is actually due to
the Shareholder then PainCare shall pay the Shareholder interest on any unpaid
Installment Payment at the rate of five percent (5%) per annum, commencing on
the date that is 60 days after the end of such Formula Period. For these
purposes, “significantly less” shall mean an amount as calculated by PainCare
that is less than 5% or more of the amount that is determined to be due and
owing the Shareholder.





13







--------------------------------------------------------------------------------












(e)

Installment Payment Cap.  Notwithstanding anything to the contrary in this
Section 4, in no event whatsoever shall the aggregate amount of the Installment
Payments and the Installment Payment Premiums paid to the Shareholder from
PainCare in cash, in PainCare Shares or any other form of consideration, valued
as provided in this Agreement, exceed Two Million and 00/100 Dollars
($2,000,000).




(f)

Definitions for Purposes of Section 4.  For purposes of Section 4 of this
Agreement:

(i)

“Ancillary Service Revenues” shall mean any and all revenues derived by the
Surviving Corporation and the New PC from the provision of any “Designated
Health Services”, as that term is defined at 42 USC 1395nn(h)(6) of the Federal
Physician Self-Referral Law, or “Stark Law”, including but not limited to
“physical therapy service.”




(ii)

“Earnings Threshold” shall mean Eight Hundred Thousand and 00/100 Dollars
($800,000.00).







(iii)

“Fair Market Value” shall mean the value of the PainCare Shares determined as
follows:




(1)

if the principal market for the PainCare Shares is a national securities
exchange, then the “Fair Market Value” of the PainCare Shares shall equal the
thirty (30) day trailing average of the closing prices of the PainCare Shares
ending on the last day of the first, second or third Formula Period, as
applicable, as reported by such exchange or on a composite tape reflecting
transactions on such exchange; or




(2)

if the principal market for the PainCare Shares is not a national securities
exchange, but the price of the PainCare Shares is quoted on the National
Association of Securities Dealers Automated Quotation System (“NASDAQ”) Stock
Market, and (A) if actual closing price information is available with respect to
the PainCare Shares, then the “Fair Market Value” of the PainCare Shares shall
equal the thirty  (30) day trailing average of the closing prices of such stock
ending on the last day of the first, second or third Formula Period, as
applicable, on the NASDAQ Stock Market; or (B) if actual closing price
information is not available with respect to the PainCare Shares, then the “Fair
Market Value” of the PainCare Shares shall equal the thirty (30) day trailing
average of the bid prices per share of such stock ending on the last day of the
first, second or third Formula Period, as applicable, on the NASDAQ Stock
Market; or




(3)

if the principal market for the PainCare Shares is not a national securities
exchange and such stock is not quoted on NASDAQ, then the “Fair Market Value” of
the PainCare Shares shall equal the thirty (30) day trailing average of the
closing ask prices of the PainCare Shares ending on the last day of the first,
second or third Formula Period, as applicable, as reported by the OTC Bulletin
Board Service or by National Quotation Bureau, Incorporated, or a comparable
service selected by PainCare; or





14







--------------------------------------------------------------------------------












(4)

if Sections (f)(iii)(1)-(3) above are inapplicable or if no trades have been
made or no quotes are available for such day with respect to the PainCare
Shares, then the “Fair Market Value” of the PainCare Shares shall be determined
by an independent third party appraiser selected by PainCare.  




(5)

If, within ten (10) business days after delivery of the Formula Period Profits
Statement pursuant to Section 4.4(d)(i), the Shareholder gives notice to
PainCare that he disputes PainCare’s determination of the Fair Market Value of
the PainCare Shares, the Parties shall endeavor to agree upon that Fair Market
Value.  If the Parties cannot reach such agreement within a further thirty (30)
business days, then (A) if the dispute is as to a calculation under Sections
(f)(iii)(1)-(3) above, the dispute shall be determined by an independent
certified public accountant that the Parties mutually select, or if the Parties
are unable to agree on such accountant, Goodman & Company (or its successors or
assigns) in Richmond, Virginia, or (B) if the dispute is as to the Fair Market
Value determined pursuant to Section 4.4(f)(iii)(4), the dispute shall be
determined by an independent third party appraiser that the Parties mutually
select or, if the Parties are not able to agree in such selection, by an
independent third party appraiser selected by the CPR Institute for Dispute
Resolution in New York City or any successor or assigns of such institute.  The
cost of any appraisal under this Section 4.4(f)(iii)(5) shall be shared equally
by the Parties, and each Party shall be responsible and financially liable for
its or his own attorneys’ fees.






Notwithstanding the Fair Market Value ascribed to the PainCare Shares pursuant
to subsections 4.4(f)(iii)(1), (2), (3), (4) or (5) above, in no event shall the
Fair Market Value of the PainCare Shares ever be less than Two Dollar and 00/100
($2.00) per share.






(iv)

“Formula Period” means one of three consecutive twelve month periods, the first
of which shall commence the first day of the first calendar month following the
month in which the Closing occurs.






15







--------------------------------------------------------------------------------












(v)

“Formula Period Profits” shall mean the earnings before deductions for interest,
taxes, depreciation and amortization (“EBITDA”) of the New PC and the Surviving
Corporation determined as if the two entities were a consolidated group but not
consolidated with any other entity, as such EBITDA is calculated in good faith
by PainCare’s independent certified public accountants for the applicable
Formula Period where possible, and as such EBITDA is calculated in good faith by
PainCare for quarterly and less than quarterly periods for such Formula Period,
in each case utilizing GAAP in accordance with EITF No. 97-2 (which shall not
include as a cost or expense the Base Management Fee and the Bonus Management
Fee as those terms are defined in the Management Services Agreement but will
include all other expenses of the Subsidiary and the Company [except as provided
below] including, without limitation, the Operations Fee as defined in the
Management Services Agreement).  Notwithstanding the foregoing, the calculation
of the Formula Period Profits shall not include any (a) income of the New PC or
the Surviving Corporation related to income derived from Ancillary Service
Revenues (as defined in Section 4.4(f)(i) above), or (b) costs or expenses
related to: (i) the corporate overhead of PainCare or other administrative or
similar charges that PainCare might impose upon the New PC and the Surviving
Corporation, except those reasonable and necessary charges for services provided
directly to and for the benefit of the New PC and/or the Surviving Corporation;
(ii) any non-recurring charges, losses, profits, gains, or non-cash adjustments
not related to the ongoing operations of the New PC and/or the Surviving
Corporation, including but not limited to discontinued operations, extraordinary
items, acquisition costs and goodwill charges incurred in connection with the
transactions contemplated hereby (excluding the write-off of any goodwill which
originates from the payment of the Merger Consideration in accordance with FASB
142), or (iii) direct expenses incurred by the New PC and/or the Surviving
Corporation with respect to Ancillary Services.  




(vi)

“Installment Payment Conditions” shall mean that (i) the New PC (i.e., the
Practice Operator as that term is defined in the Management Services Agreement)
having been and continuing to be in substantial compliance with all of the terms
and conditions applicable to the Practice Operator in the Management Services
Agreement including but in no way limited to, the timely payment in full of the
Operations Fee and Base Management Fee (as those terms are defined in the
Management Services Agreement); (ii) the Shareholder and the Company having been
and continuing to be in compliance with all of the terms and conditions
applicable to them in this Agreement except with respect to such matters which
would not have a Material Adverse Effect on the Company, New PC, PainCare or
their business or operations, with the understanding and agreement that the
failure to provide indemnity pursuant to Section 11.2 or an uncured default with
respect to Section 12 by the Shareholder shall be deemed for these purposes,
without the need of any additional proof,  as having a Material Adverse Effect
on the Surviving Corporation, New PC, PainCare and their business and
operations, and (iii) the New PC and the Shareholder having been and continuing
to be in compliance with all of the terms and conditions of the Employment
Agreement except with respect to such matters which would not have a Material
Adverse Effect on the Company, New PC, PainCare or their business or operations
with the understanding and agreement that a termination of the Shareholder’s
Employment Agreement by the New PC or PainCare, on its behalf, pursuant to any
provision under Section 6.1, other than Section 6.1.2(a), of such Employment
Agreement shall be deemed for these purposes, without the need of any additional
proof, as having a Material Adverse Effect on the Surviving Corporation, New PC,
PainCare and their business and operations. To the extent that any of the
Installment Payment Conditions are not satisfied during any of the first, second
or third Formula Period(s), and if such condition remains unsatisfied after
PainCare has given notice of the condition and the reason why it has not been
satisfied to the Shareholder and the condition has not been cured within the
applicable cure period or, if no cure period is provided for, then within thirty
(30) days after such notice from PainCare, then for the applicable Formula
Period where any of the Installment Payment Conditions are not satisfied and for
each subsequent Formula Period, PainCare shall not be obligated to pay, and
shall have no duty or obligation to ever pay, and the Shareholder shall not
receive, and shall have no right to ever receive, any Intended Installment
Payment (or the Adjusted Installment Payment or the Installment Payment Premium,
as the case may be) that may otherwise be due the Shareholder.







5.

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER.  The Shareholder represents
and warrants to the Acquiring Companies that the statements contained in this
Section 5 are correct and complete as of the Execution Date, except as set forth
in the disclosure schedule accompanying this Agreement or any other separate
writing referencing this Agreement from the Shareholder or his legal counsel
which specifically references the applicable section and describes the excepted
item in sufficient detail (hereinafter, collectively and individually the
“Disclosure Schedule”). The Disclosure Schedule will be arranged in paragraphs
corresponding to the numbered paragraphs contained in this Section 5 to the
Agreement.




5.1

Organization, Qualification, and Corporate Power.  The Company is a professional
corporation duly incorporated, validly existing, and in good standing under the
laws of the Commonwealth of Virginia.  The Company has full power and authority
and all licenses, permits and authorizations necessary to carry on the
businesses in which it is currently engaged and to own and use the properties
owned and used by it.  Disclosure Schedule 5.1 lists all of the officers and
members of the Board of Directors of the Company. The Company has made available
to the Acquiring Companies correct and complete copies of the minute book,
articles of incorporation and bylaws of the Company, as amended to date.   The
Company is not in default under or in violation of any provision of its articles
of incorporation or bylaws.




5.2

Capitalization.  The entire authorized capital stock of the Company consists of
Five Thousand (5,000) shares of common stock, of which Two Hundred Fifty (250)
shares (the “Company Shares”) are issued and outstanding.  All of the Company
Shares have been duly authorized, are validly issued, fully paid, and
nonassessable and are held of record by the Shareholder.  The Shareholder has
good title to the Company Shares free and clear of any and all liens, claims,
security interests or other encumbrances of any Person.  There are no
outstanding or authorized options, warrants, purchase rights, subscription
rights, redemption rights, conversion rights, exchange rights, or other
contracts or commitments that could require the Company to issue, sell, or
otherwise cause to become outstanding any of its capital stock.  There are no
outstanding or authorized stock appreciation, phantom stock, profit
participation, or similar rights with respect to the Company.  There are no
stockholders’ agreements, voting trusts, proxies, or other agreements or
understandings with respect to the voting of the capital stock of the Company.





16







--------------------------------------------------------------------------------












5.3

Authorization.  The Company has full power and authority (including full
corporate power and authority) to execute and deliver this Agreement and to
perform its obligations hereunder.  The execution, delivery and performance of
this Agreement by the Company has been duly authorized and approved by its board
of directors, and no other corporate proceedings on the part of the Company are
necessary to authorize this Agreement and the transactions contemplated hereby.
 The Shareholder has full power and authority to execute and deliver this
Agreement.  The Shareholder hereby consents to the transactions contemplated
hereby, including the merger contemplated hereby, in lieu of acting on the same
at a meeting of the shareholders of the Company.   This Agreement constitutes
the valid and legally binding obligation of the Company and the Shareholder,
enforceable in accordance with its terms and conditions.




5.4

Noncontravention.  Except as set forth in Disclosure Schedule 5.4 and subject to
the last sentence of this Section 5.4, neither the execution and the delivery of
this Agreement by the Company or the Shareholder, nor the consummation of the
transactions contemplated hereby will:  (a) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, or other
restriction of any government, governmental agency, court or any other third
party whatsoever to which the Company or the Shareholder are subject, or any
provision of the articles of incorporation or bylaws of the Company; or (b)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which the Company or the Shareholder is a
party or by which either the Company or the Shareholder is bound or to which any
of the Company's assets are subject (or result in the imposition of any Security
Interest upon any of its assets), which conflict, breach, default, acceleration
or rights would reasonably be expected to have a Material Adverse Effect on the
business or financial condition of the Company.  Except as set forth in
 Disclosure Schedule 5.4, the Shareholder and the Company need not give any
notice to, make any filing with, or obtain any authorization, consent, or
approval of any government or governmental agency or any other third party
whatsoever in order for the Parties to consummate the transactions contemplated
by this Agreement.  Notwithstanding anything to the contrary stated in this
Section 5.4 or elsewhere in this Agreement, the parties agree that the
Shareholder is not making any representation or warranty whatsoever about
whether or not the delivery of this Agreement by the Company or the Shareholder,
or the consummation of the transactions contemplated hereby, will violate or
come into conflict with the Federal Physician Self-Referral Law, or “Stark Law”,
or any state counterparts thereto, although to the actual knowledge of the
Shareholder no such violations or conflicts exist.  




5.5

Broker’s Fees.  Except as disclosed in Disclosure Schedule 5.5, the Shareholder
has not entered into any broker or finder’s agreement for which he, the Company
or PainCare is required to pay any Liability or obligation to pay any fees,
expenses, or commissions to any consultant, broker, finder, or agent in
connection with the transactions contemplated by this Agreement.





17







--------------------------------------------------------------------------------












5.6

Title to Assets.  Disclosure Schedule 5.6 contains a complete, true and correct
list of all of the material assets of the Company.  Except as to assets disposed
of in the ordinary course of business subsequent to the date hereof and as
otherwise contemplated by this Agreement, the Company has good and marketable
title to, or a valid leasehold interest in, the properties and assets used by
it, located on its premises, or shown on the Closing Balance Sheet or acquired
after the date thereof, free and clear of all Security Interests.  Except for
the Medical Assets which are to be transferred to the New PC, the assets set
forth in Disclosure Schedule 5.6, in conjunction with any assets which the
Company leases, constitute all of the assets used by the Company in connection
with its business as presently conducted.




5.7

No Subsidiaries.  The Company has no Subsidiaries and does not control, directly
or indirectly, or have any direct or indirect equity participation in any
corporation, partnership, limited liability company, trust or other business
association.




5.8

Financial Statements. The Company has prepared financial statements consisting
of (i) a balance sheet and statement of operations as of and for the year ended
December 31, 2004 (the “Annual Financial Statements”); and (ii) a balance sheet
and statement of operations as of and for the period ended July 31, 2005; (the
“Interim Financial Statements”) all of which are included in Disclosure Schedule
5.8.  The Annual Financial Statements have been prepared in accordance with the
accrual method of accounting, and the Interim Financial Statements have been
prepared in accordance with the cash method of accounting (the Annual Financial
Statements and the Interim Financial Statements, collectively, the “Financial
Statements”).  To the Knowledge of the Shareholder, the Financial Statements
present fairly the financial condition of the Company as of such dates and the
results of the operations of the Company for such periods, are correct and
complete in all material respects, and are consistent with the books and records
of the Company (which books and records are correct and complete in all material
respects). Except as provided in the Interim Financial Statements, or as fully
disclosed in Disclosure Schedule 5.8, the Company does not have any Liabilities
(including without limitation accounts payable, and accrued expenses) which
might be or become a charge against the Company since the date of the Interim
Financial Statements, other than those arising in the ordinary course of
business (none of which results from, arises out of, relates to, is in the
nature of, or was caused by any breach of contract, breach of warranty, tort,
infringement, or violation of law).




5.9

Events Subsequent to Most Recent Year End.  Except as disclosed in  Disclosure
Schedule 5.9, since December 31, 2004 (the “Most Recent Year End”), there has
not been any material adverse change in the business, financial condition,
operations, results of operations of the Company, or future prospects of the New
PC. Without limiting the generality of the foregoing, since the Most Recent Year
End:




(a)

Sale or Lease of Assets.  The Company has not sold, leased, transferred, or
assigned any of its assets, tangible or intangible, other than for fair market
value in the ordinary course of its business;





18







--------------------------------------------------------------------------------












(b)

Contracts.  The Company has not entered into any agreement, contract, lease, or
license (or series of related agreements, contracts, leases, and licenses)
outside the ordinary course of business;




(c)

Change in Contracts.  The Company has not, and to the Shareholder’s Knowledge no
third party has, accelerated, terminated, modified, or canceled any agreement,
contract, lease, or license (or series of related agreements, contracts, leases,
and licenses) to which the Company is a party or by which it is bound and
neither the Shareholder or the Company has any intent to do any of the foregoing
or has received a verbal or written indication of any third party’s intent to do
any of the foregoing;




(d)

Security Interests.  The Company has not had imposed any Security Interest upon
any of its assets, tangible or intangible;




(e)

Investments.  The Company has not made any capital investment in, any loan to,
or any acquisition of the securities or assets of, any other Person (or series
of related capital investments, loans, and acquisitions);




(f)

Debts.  The Company has not issued any note, bond, or other debt security or
created, incurred, assumed, or guaranteed any indebtedness for borrowed money or
capitalized lease obligation;




(g)

Liabilities Unaffected.  The Company has not delayed or postponed the payment of
accounts payable and other Liabilities or accelerated the collection of
accounts, notes or other receivables;




(h)

Claims Unaffected.  The Company has not canceled, compromised, waived, or
released any right or claim (or series of related rights and claims) outside the
ordinary course of its business;




(i)

Articles and Bylaws.  There has been no change made or authorized in the
articles of incorporation or bylaws of the Company;




(j)

Changes in Equity.  The Company has not issued, sold, or otherwise disposed of
any of its capital stock, or granted any options, warrants, or other rights to
purchase or obtain (including upon conversion, exchange, or exercise) any of its
capital stock;




(k)

Distribution.  Except for distributions of subchapter S income as permitted by
Section 10.3 below, the Company has not declared, set aside, or paid any
dividend or made any distribution with respect to its capital stock (whether in
cash or in kind) or redeemed, purchased, or otherwise acquired any of its
capital stock;




(l)

Property Damage.  The Company has not experienced any damage, destruction, or
loss (whether or not covered by insurance) to its property or assets;




(m)

Transactions with Affiliates.  The Company has not made any loan to, or entered
into any other transaction with, any of its directors, officers and employees;




(n)

Collective Bargaining Agreements. The Company has not entered into any
collective bargaining agreement, written or oral, or modified the terms of any
existing such contract or agreement;





19







--------------------------------------------------------------------------------












(o)

Compensation Changes. The Company has not granted any increase in the base
compensation of any of its directors, officers, and employees;




(p)

Employee Benefit Plans. The Company has not adopted, amended, modified, or
terminated any bonus, profit-sharing, incentive, severance, or other plan,
contract, or commitment for the benefit of any of its directors, officers, and
employees (or taken any such action with respect to any other Employee Benefit
Plan);




(q)

Officers; Directors; Employees. The Company has not  made any change in the
employment terms for any of its directors, officers and employees, other than to
terminate such agreements as required herein;




(r)

Charitable or Capital Contributions. The Company has not made or pledged to make
any charitable or other capital contribution;




(s)

Ordinary Course of Business.  There has not been any other occurrence, event,
incident, action, failure to act, or transaction outside the ordinary course of
business involving the Company;




(t)

Accounting Practices.  There has not been any material change in any method of
accounting or accounting principle, estimate or practice of the Company;




(u)

Accounts Receivable.  The Company has not accelerated the collection of any
Accounts Receivable or any other amounts owed to it; and




(v)

In General.  Neither the Company nor the Shareholder has committed to do any of
the foregoing.




5.10

Undisclosed Liabilities.  The Company has no  Liability, and to the
Shareholder’s Knowledge there is no basis for any present or future action,
suit, proceeding, hearing, investigation, complaint, claim, or demand against it
giving rise to any Liability, except for: (a) Liabilities disclosed in the
Disclosures Schedule; (b) contractual obligations incurred in the ordinary
course of business; and (c) Liabilities which have arisen after the Interim
Balance Sheet in the ordinary course of business (none of which results from,
arises out of, relates to, is in the nature of, or was caused by any breach of
contract, breach of warranty, tort, infringement, or violation of law). As of
the Closing, other than the current trade accounts payable, leasehold
obligations and accrued payroll and benefit obligations, the Company shall not
have any unpaid liabilities, other than those listed in Disclosure Schedule
5.10, including, but not limited to, any bank debt, capital leases or any
general or professional liability claims, or be obliged in any other way to
provide funds in respect of, or to guarantee or assume, any debt, obligation or
dividend of any person, except endorsements in the ordinary course of business
in connection with the deposit, in banks or other financial institutions, of
items for collection.

5.11

Tax Matters.





20







--------------------------------------------------------------------------------












(a)

Tax Returns.  Except as set forth in Disclosure Schedule 5.11, the Company has
filed all Tax Returns it was required to file.  All such Tax Returns were
correct and complete in all respects and were filed on a timely basis. All Taxes
owed by the Company (whether or not shown on any Tax Return) have been paid or
are being contested in good faith.  No claim is currently pending by a taxing
authority in a jurisdiction where the Company is or may be subject to taxation
by that jurisdiction.  There are no Security Interests on any of the assets of
the Company that arose in connection with any failure (or alleged failure) to
pay any Tax.




(b)

Withholding.  The Company has withheld, and remitted when due, all Taxes
required to have been withheld or paid in connection with amounts paid or owing
to any employee, independent contractor, creditor, stockholder, or other third
party.




(c)

No Disputes or Claims.  The Shareholder does not expect or have any information
or knowledge that any authority will assess any additional Taxes for any period
for which Tax Returns have been filed.  There is no dispute or claim concerning
any Tax Liability of the Company either: (a) claimed or raised by any taxing
authority in writing; or (b) as to which the Shareholder, directors and officers
(and employees responsible for Tax matters) of the Company have Knowledge based
upon personal contact with any agent of such authority.  Disclosure Schedule
5.11 lists all federal, state, local, and foreign income Tax Returns filed with
respect to the Company for taxable periods ended on or after December 31, 2003,
indicates those Tax Returns that have been audited, and indicates those Tax
Returns that currently are the subject of audit.  The Shareholder has made
available to PainCare correct and complete copies of all federal income Tax
Returns, examination reports, and statements of deficiencies assessed against or
agreed to by any of the Company and its Affiliates since December 31, 2003.




(d)

No Waivers.  The Company has not waived any statute of limitations in respect of
Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency.




(e)

No Special Circumstances.  The Company has not made any payments, is not
obligated to make any payments, and is not a party to any agreement that could
obligate it to make any payment that would be an excess parachute payment that
would not be deductible because of Code Section 280G.  The Company has not been
a United States real property holding corporation within the meaning of Code
Section 897(c)(2) during the applicable period specified in Code Section
897(c)(1)(A)(ii).  The Company has disclosed on its federal income Tax Returns
all positions taken therein that could give rise to a substantial understatement
of federal income Tax within the meaning of Code Section 6662.




(f)

Subchapter “S”.  The Company has elected, by the unanimous consent of its
shareholders and in compliance with all applicable legal requirements, to be
taxed under Subchapter “S” of the Code and corresponding provisions under any
applicable state and local laws, and such elections are currently in full force
and effect for the Company.  Except for this Agreement, no action has been taken
by the Company or the Shareholder that may result in the revocation of any such
elections.  The Company has no “Subchapter C earnings and profits,” as defined
in Code Section 1362(d). The Company has no “net unrealized built-in gain,” as
such term is defined in Code Sections 1374(d)(1) and 1374(d)(8).  The Company
has no Liability, absolute or contingent, for the payment of any income Taxes
under the Code or under Subchapter “S” of the Code.





21







--------------------------------------------------------------------------------












(g)

Audits of Tax Returns.  No Tax Return of the Company is currently under audit or
examination by any taxing authority, and neither the Shareholder nor the Company
has received a written notice stating the intention of any taxing authority to
conduct such an audit or examination.  Each deficiency resulting from any audit
or examination relating to Taxes by any taxing authority has been paid, except
for deficiencies being contested in good faith.  The revenue agents’ reports
related to any prior audits and examinations are attached as part of Disclosure
Schedule 5.11.




(h)

Period of Assessment.  There is no agreement or other document extending, or
having the effect of extending, the period of assessment or collection of any
Taxes.  




(i)

Tax Agreements.  The Company is not a party to or bound by any tax sharing
agreement, tax indemnity obligation or similar agreement with respect to Taxes,
including any advance pricing agreement, closing agreement or other agreement
relating to Taxes with any taxing authority.




(j)

Inclusions in Taxable Periods. The Company will not be required to include in a
taxable period ending after the Closing Date taxable income attributable to
income that accrued in a prior taxable period but was not recognized in any
prior taxable period as a result of the installment method of accounting, the
completed contract method of accounting, the long-term contract method of
accounting, the cash method of accounting or Code Section 481 with respect to a
change in method of accounting occurring before the Closing Date or comparable
provisions of state, local or foreign tax law.  PainCare agrees to pay all such
tax as they become due.




(k)

Consents.  The Company has not filed a consent pursuant to or agreed to the
application of Code Section 341(f).




(l)

Personal Holding Company.  The Company has not, during the five (5) year period
ending on the Closing Date, been a personal holding company within the meaning
of Code Section 541.




(m)

Consolidated Tax Returns.  The Company has never filed or been included in any
combined or consolidated Tax Return with any other Person or been a member of an
Affiliated Group filing a consolidated federal income Tax Return.




5.12

Real Property.  The Company does not own any real property.   Disclosure
Schedule 5.12 lists and describes briefly all real property leased or subleased
by the Company.  The Shareholder has made available to the Acquiring Companies
correct and complete copies of the leases and subleases listed in Disclosure
Schedule 5.12 (as amended to date).  With respect to each lease and sublease
listed in Disclosure Schedule 5.12:




(a)

Binding.  The lease or sublease is legal, valid, binding, enforceable, and in
full force and effect;




(b)

Continued Validity.  The lease or sublease will continue to be legal, valid,
binding, enforceable, and in full force and effect on identical terms following
the consummation of the transactions contemplated hereby;




(c)

No Defaults.  The Company is not in breach or default under the lease or
sublease and no third party is in breach or default under the lease or sublease
except with respect to such matters which would not have a Material Adverse
Effect on the Company, New PC, PainCare or their business or operations, and no
event has occurred which, with notice or lapse of time, would constitute a
breach or default or permit termination, modification or acceleration thereunder
except with respect to such matters which would not have a Material Adverse
Effect on the Company, New PC, PainCare or their business or operations;




(d)

Repudiation.  Neither the Company nor any other party to the lease has
repudiated any provision of the lease or sublease;





22







--------------------------------------------------------------------------------












(e)

No Disputes.  To the Knowledge of the Shareholder, there are no disputes, oral
agreements, or forbearance programs in effect as to the lease or sublease;




(f)

Subleases.  With respect to each sublease, the representations and warranties
set forth in subsections 5.12(a) through 5.12(e) above are to Shareholder’s
Knowledge true and correct with respect to the underlying lease;




(g)

Encumbrances.  None of the Company or its Affiliates has assigned, transferred,
conveyed, mortgaged, deeded in trust, or encumbered any interest in the
leasehold or subleasehold;




(h)

Approvals.  To the Knowledge of the Shareholder, all facilities leased or
subleased thereunder have received all approvals of governmental authorities
(including licenses and permits) required in connection with the operation
thereof and have been operated and maintained in accordance with applicable
laws, rules, and regulations; and




(i)

Utilities.  All facilities leased or subleased thereunder are supplied with
utilities and other services reasonably necessary for the operation of said
facilities.




5.13

Intellectual Property.  The Company owns or has the right to use pursuant to a
valid license, sublicense, agreement, or permission all Intellectual Property
that it currently uses in the operation of the businesses of the Company.  To
the Shareholder’s Knowledge, no claim or demand of any Person has been made, and
to the Shareholder’s Knowledge there is no proceeding that is pending or
threatened, which challenges the rights of the Company with respect to any
Intellectual Property or asserts that the Company is infringing or otherwise in
conflict with or is required to pay any royalty or license fee with respect to
any Intellectual Property.




5.14

Condition of Tangible Assets.  Each material tangible asset of the Company is
free from defects (patent and latent), has been maintained in accordance with
normal industry practice, is in good operating condition and repair (subject to
normal wear and tear), and is suitable, designed and intended for the purposes
for which it presently is used by Shareholder and the Company.




5.15

Contracts. Disclosure Schedule 5.15 lists the following contracts and other
agreements, written or oral, to which the Company is a party:




(a)

Personal Property Leases.  Any agreement (or group of related agreements) for
the lease of personal property to or from any Person providing for lease
payments;




(b)

Services.  Any agreement (or group of related agreements) for the furnishing or
receipt of services, the performance of which will extend over a period of more
than one (1) year;




(c)

Partnership; Joint Venture.  Any agreement constituting a partnership or joint
venture;





23







--------------------------------------------------------------------------------












(d)

Indebtedness.  Any agreement (or group of related agreements) under which it has
created, incurred, assumed, or guaranteed any indebtedness for borrowed money,
or any capitalized lease  obligation;




(e)

Confidentiality; Non-Competition.  Any agreement concerning confidentiality or
non-competition;




(f)

Shareholder’s Agreements.  Any agreement by and between the Shareholder and any
Affiliate of the Company;




(g)

Plans.  Any profit sharing, stock option, stock purchase, stock appreciation,
deferred compensation, severance, or other plan or arrangement for the benefit
of its current or former directors, officers, and employees;




(h)

Employment or Consulting Agreements.  Any agreement for the employment of any
individual on a full-time or part-time or the engagement of any individual as a
consultant or independent contractor, or otherwise compensating an individual
for services rendered or to be rendered to the Company, which agreement is not
terminable at the will of the Company without penalty;




(i)

Advances; Loans. Any agreement under which the Company has advanced or loaned
any amount to any of its directors, officers and employees outside the ordinary
course of business;




(j)

Adverse Effects.  Any agreement under which the consequences of a default or
termination could have a Material Adverse Effect on the business, financial
condition, operations, results of operations or future prospects of the Company;
and




(k)

Other Agreements.  Any other agreement (or group of related agreements) entered
into outside of the ordinary course of business, the performance or rendering of
which involves consideration in excess of Five Thousand and No/100 Dollars
($5,000.00).




The Shareholder has made available to the Acquiring Companies a correct and
complete copy of each written agreement listed in Disclosure Schedule 5.15 (as
amended to date) and a written summary setting forth the terms and conditions of
each oral agreement referred to in Disclosure Schedule 5.15.  With respect to
each such agreement: (i) the agreement is legal, valid, binding, enforceable,
and in full force and effect, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and general principles of equity;
(ii) there shall be no breach or other violation resulting from the consummation
of the transactions contemplated hereby; (iii) the Company is not in default or
breach and to the Knowledge of the Shareholder no other party is in breach or
default, and to the Knowledge of the Shareholder no event has occurred which
with notice or lapse of time would constitute a breach or default, or permit
termination, modification, or acceleration, under the agreement except with
respect to such matters which would not have a Material Adverse Effect on the
Company, New PC, PainCare or their business or operations; and (iv) neither the
Company nor, to the Knowledge of the Shareholder, any other party, has
repudiated any provision of the agreement.  None of the agreements listed in
Disclosure Schedule 5.15 requires the consent or approval of any Person, or any
compensation or payment to be made to any such Person by reason of the
transactions contemplated by this Agreement, or the merger of the Company with
and into another Person, except as described in Disclosure Schedule 5.15.




5.16

Powers of Attorney.  Except as set forth in Disclosure Schedule 5.16, there are
no outstanding powers of attorney executed on behalf of the Company.





24







--------------------------------------------------------------------------------












5.17

Insurance; Malpractice.  Disclosure Schedule 5.17 contains a list and brief
description of all policies or binders of fire, liability, product liability,
workers compensation, health and other forms of insurance policies or binders
currently in force insuring against risks to which the Company has been a party,
a named insured or otherwise the beneficiary of coverage at any time during the
five (5) years immediately preceding the Closing Date.  Disclosure Schedule 5.17
contains a description of all current malpractice liability insurance policies
of Shareholder, the Company, and the Company’s professional employees and all
predecessor policies in effect.  Except as set forth on Disclosure Schedule 5.17
: (a) neither the Company, its professional employees, nor the Shareholder has,
during the five (5) years immediately preceding the Closing Date, filed a
written application for any insurance coverage relating to the Company’s
business or property which has been denied by an insurance agency or carrier;
and (b) the Company, its professional employees and the Shareholder has been
continuously insured for professional malpractice claims during the same period.
 Disclosure Schedule 5.17 also sets forth a list of all claims for any insured
loss in excess of Five Thousand and 00/100 Dollars ($5,000) per occurrence filed
by the Company, its professional employees or the Shareholder during the five
(5) years immediately preceding the Closing Date, including workers
compensation, general liability, environmental liability and professional
malpractice liability claims.  With respect to each insurance policy listed in
Disclosure Schedule 5.17: (i) the policy is legal, valid, binding, enforceable,
and in full force and effect, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and general principles of equity;
(ii) the policy will continue to be legal, valid, binding, enforceable, and in
full force and effect on identical terms following the consummation of the
transactions contemplated hereby, except as such enforceability may be limited
by bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and general principles of equity;
(iii) neither the Company, the Shareholder, nor to the Shareholder’s Knowledge,
other health care professionals or any other party to the policy is in breach or
default (including with respect to the payment of premiums or the giving of
notices), and to the Shareholder’s Knowledge no event has occurred which, with
notice or the lapse of time, would constitute such a breach or default, as would
permit termination, modification, or acceleration, under the policy; (iv)
neither the Company nor the Shareholder has repudiated any provision thereof and
to the Knowledge of the Shareholder no other party to the policy has repudiated
any provision thereof; (v) there is no claim pending under any of such policies
as to which coverage has been questioned, denied or disputed by the
underwriter(s) of such policies or any notice that a defense will be afforded
with reservation of rights; (vi) neither the Company nor the Shareholder has
received: (A) any notice that any issuer of any such policy has filed for
protection under applicable bankruptcy laws or is otherwise in the process of
liquidating or has been liquidated; or (B) any other indication that such
policies are no longer in full force and effect or that the issuer of any such
policy is no longer willing or able to perform its obligations thereunder; and
(vii) neither the Shareholder nor the Company has received any written notice,
from or on behalf of any insurance carrier issuing such policies, that there
will hereafter be a cancellation, or an increase in a deductible or non-renewal
of existing policies.  The Company has been covered during the past five (5)
years by insurance in scope and amount customary and reasonable for the business
in which it has engaged during the aforementioned period.






25







--------------------------------------------------------------------------------












5.18

Litigation.  Except as noted in Disclosure Schedule 5.18, there is no
litigation, arbitration, governmental claim, investigation or proceeding,
pending or, to the Shareholder’s Knowledge, threatened, against the Company or
the Shareholder at law or in equity, before any court, arbitration tribunal or
governmental agency. The Shareholder has no Knowledge of any facts on which
claims may hereafter be made against the Company that will have a  Material
Adverse Effect on the Company or the New PC.  All medical malpractice claims
made, general liability incidents and incident reports relating to the Business
have been submitted to the Company’s insurer.  All claims made or, to the
Shareholder’s Knowledge, threatened against the Company or Shareholder in excess
of the deductible are covered under the Shareholder’s or the Company’s current
insurance policies. Disclosure Schedule 5.18 provides a complete list of all
general liability incidents, incident reports and malpractice claims relating to
the Business or the Center that have occurred or been made during the five (5)
year period prior to the date hereof.




5.19

Health Care Compliance.  The Company is participating in or otherwise authorized
to receive reimbursement from Medicare and Medicaid and is a party to other
third-party payor agreements set forth in Disclosure Schedule 5.19.  All
necessary certifications and contracts required for participation in such
programs are in full force and effect and have not been amended or otherwise
modified, rescinded, revoked or assigned, and no condition exists or event has
occurred which in itself or with the giving of notice or the lapse of time or
both would result in the suspension, revocation, impairment, forfeiture or
non-renewal of any such third-party payor program.  The Company is in compliance
in all respects with the requirements of all such third-party payors applicable
thereto except with respect to such matters which would not have a Material
Adverse Effect on the Company, New PC, PainCare or their business or operations.
 None of the Company, its physician employees, the Shareholder, or immediate
family members of the Shareholder or other physician employees, have any
financial relationship (whether investment interest, compensation interest, or
otherwise) with any entity to which any of the foregoing refer patients, except
for such financial relationships that qualify for exceptions to state and
federal laws restricting physician referrals to entities in which they have a
financial interest.




5.20

Fraud and Abuse.  The Shareholder, the Company and all Persons providing
professional services for the Company have not engaged in any activities which
are prohibited under 42 U.S.C. § 1320a-7b, or the regulations promulgated
thereunder pursuant to such statutes, or related state or local statutes or
regulations, or which are prohibited by rules of professional conduct, including
the following:  (a) knowingly and willfully making or causing to be made a false
statement or representation of a fact in any application for any benefit or
payment; (b) knowingly and willfully making or causing to be made any false
statement or representation of a fact for use in determining rights to any
benefit or payment; (c) failing to disclose knowledge by a claimant of the
occurrence of any event affecting the initial or continued right to any benefit
or payment on its own behalf or on behalf of another, with intent to
fraudulently secure such benefit or payment; and (d) knowingly and willfully
soliciting or receiving any remuneration (including any kickback, bribe, or
rebate), directly or indirectly, overtly or covertly, in cash or in kind or
offering to pay or receive such remuneration: (A) in return for referring an
individual to a person for the furnishing or arranging for the furnishing of any
item or service for which payment may be made in whole or in part by Medicare or
Medicaid; or (B) in return for purchasing, leasing, or ordering or arranging for
or recommending purchasing, leasing, or ordering any good, facility, service or
item for which payment may be made in whole or in part by Medicare or Medicaid.
The Company has at all times complied with the requirements of Virginia Statutes
which prohibit physicians who have an ownership, investment or beneficial
interest in certain health care facilities from referring patients to such
facilities for the provisions of designated and other health services, and to
the Shareholder's Knowledge has at all times complied with the Virginia
Statutes.  Furthermore, the Company has filed all reports required by the
Commonwealth of Virginia or federal law to be filed regarding compensation
arrangements and financial relationships between a physician and an entity to
which the physician refers patients.





26







--------------------------------------------------------------------------------












5.21

Legal Compliance.  The Company, its Affiliates, employees and contractors have
materially complied with all applicable Laws (including rules, regulations,
codes, injunctions, judgments, orders, decrees, and rulings of federal, state,
local, and foreign governments (and all agencies thereof)), and no action, suit,
proceeding, hearing, complaint, claim, demand, notice or investigation has been
filed or commenced, or to the Knowledge of the Shareholder and the Company,
threatened against the Company alleging any failure to comply with any
applicable Law except with respect to such Laws which would not have a Material
Adverse Effect on the Company, New PC, PainCare or their business or operations.
 The Company and all physicians and other health care professionals engaged or
employed by the Company  have all permits and licenses required by applicable
Law, have made all required regulatory filings and are not in violation of any
such permit or license.  To the Shareholder's Knowledge, the Company is lawfully
operated in accordance with the requirements of all applicable Laws and has in
full force and effect all authorizations and permits necessary to operate a
medical practice. There are no outstanding notices of deficiencies relating to
the Company issued by any governmental authority or third-party payor requiring
conformity or compliance with any applicable law or condition for participation
with such governmental authority or third-party condition for participation with
such governmental authority or third-party payor. Neither the Company nor the
Shareholder has received notice that, and the Shareholder has no Knowledge that,
such necessary authorizations may be revoked or not renewed in the ordinary
course of business.




5.22

Rates and Reimbursement Policies.  To the Shareholder’s Knowledge the
Commonwealth of Virginia does not currently impose any restrictions or
limitations on rates which may be charged to private pay patients receiving
services provided by the Company except for restrictions promulgated by Virginia
law and regulation on charging of excessive fees and limitations on charges for
and profits from the sale of medications, goods and devices and free samples.
 The Company does not have any rate appeal currently pending before any
governmental authority or any administrator of any third-party payor program.
 To the Knowledge of the Shareholder, there is no applicable Law, which affects
rates or reimbursement procedures and which has been enacted, promulgated or
issued within the eighteen (18) months preceding the date of this Agreement or
any such legal requirement proposed or currently pending in the Commonwealth of
Virginia which might predictably have a Material Adverse Effect on the Company,
New PC, or their business or operations, or might predictably result in the
imposition of additional Medicaid, Medicare, workmen’s compensation, charity,
free care, welfare, or other discounted or government assisted patients at New
PC or require New PC to obtain any necessary authorization which the Company
does not currently possess.  The Shareholder has no Knowledge of any impending
proposed reduction in reimbursement from third party or other payors nor
Knowledge of any threatened termination of payor contracts.  




5.23

Medical Staff.  Except as set forth on Disclosure Schedule 5.23, the Shareholder
has no Knowledge of a physician who is employed or engaged by the Company who
plans, or has threatened, not to continue his or her employment or other
relationship with the New PC. To the Shareholder’s Knowledge, none of the
physicians who is employed or engaged by the Company currently has plans to
retire from the practice of medicine in the next three (3) years.  





27







--------------------------------------------------------------------------------












5.24

Employees.  Except as set forth on Disclosure Schedule 5.24: (a) there is no
unfair labor practice charge or complaint pending or threatened relating to the
business of the Company; and (b) payment has been made in full to all of the
employees of the Company of all wages, salaries, commissions, bonuses, benefits,
and other compensation lawfully due and owing to such employees or otherwise
arising under any policy, practice, agreement, plan, program, statute, or other
law as of the Closing Date.




5.25

Employee Benefits.  




(a)

Plans.  Disclosure Schedule 5.25 lists each Employee Benefit or health and
welfare plan that the Company maintains or to which the Company contributes.




(b)

Compliance.  Each such Employee Benefit Plan (and each related trust, insurance
contract, or fund) complies in form and in operation in all material respects
with its terms and with the applicable requirements of ERISA, the Code and other
applicable laws.




(c)

Reports and Descriptions.  All required reports and descriptions (including Form
5500 Annual Reports, Summary Annual Reports, PBGC-1's, and Summary Plan
Descriptions) have been filed or distributed appropriately with respect to each
such Employee Benefit Plan.  The requirements of Part 6 of Subtitle B of Title I
of ERISA and of Code Section 4980B have been met with respect to each such
Employee Benefit Plan which is an Employee Welfare Benefit Plan.




(d)

Contributions.  All contributions (including all employer contributions and
employee salary reduction contributions) which are due have been paid to each
such Employee Benefit Plan which is an Employee Pension Benefit Plan and all
contributions for any pay period ending on or before the Closing Date which are
not yet due have been paid to each such Employee Pension Benefit Plan or accrued
in accordance with the past custom and practice of the Company.  All premiums or
other payments due for all periods ending on or before the Closing Date have
been paid with respect to each such Employee Benefit Plan which is an Employee
Welfare Benefit Plan.




(e)

Qualified Plan.  Each such Employee Benefit Plan which is an Employee Pension
Benefit Plan and is intended to meet the requirements of a “qualified plan”
under Code Section 401(a) meets such requirements and has received, within the
last two (2) years, a favorable determination letter from the IRS.




(f)

Market Value.  The market value of assets under each such Employee Benefit Plan
which is an Employee Pension Benefit Plan (other than any Multiemployer Plan)
equals or exceeds the present value of all vested and nonvested Liabilities
thereunder determined in accordance with PBGC methods, factors, and assumptions
applicable to an Employee Pension Benefit Plan terminating on the date for
determination.




(g)

Copies.  The Shareholder has delivered to the Acquiring Companies correct and
complete copies of the plan documents and summary plan descriptions, the most
recent determination letter received from the IRS, the most recent Form 5500
Annual Report, and all related trust agreements, insurance contracts, and other
funding agreements which implement each such Employee Benefit Plan.




(h)

Maintenance of Plans.  With respect to each Employee Benefit Plan that the
Company maintains, ever has maintained, or to which it contributes, ever has
contributed, or ever has been required to contribute:





28







--------------------------------------------------------------------------------












(i)

Reportable Events.  No such Employee Benefit Plan which is an Employee Pension
Benefit Plan has been completely or partially terminated or been the subject of
a Reportable Event as to which notices would be required to be filed with the
PBGC.  No proceeding by the PBGC to terminate any such Employee Pension Benefit
Plan has been instituted or threatened; and




(ii)

Prohibited Transactions.  There have been no Prohibited Transactions with
respect to any such Employee Benefit Plan.  No Fiduciary has any Liability for
breach of fiduciary duty or any other failure to act or comply in connection
with the administration or investment of the assets of any such Employee Benefit
Plan.  No action, suit, proceeding, hearing, or investigation with respect to
the administration or the investment of the assets of any such Employee Benefit
Plan (other than any Multiemployer Plan), other than routine claims for
benefits, is pending or threatened.  The Shareholder has no Knowledge of any
basis for any such action, suit, proceeding, hearing, or investigation.




5.26

Physicians and Other Providers.  During the five (5) years preceding the Closing
Date, the Shareholder and each physician, and other health care professional
while employed by the Company or rendering services on its behalf:




(a)

Licenses.  Has been duly licensed and registered, and in good standing by the
Commonwealth of Virginia to engage in the practice of medicine, and said license
and registration have not been suspended, revoked or restricted in any manner
(except as disclosed in Disclosure Schedule 5.26);




(b)

Controlled Substances.  Has current controlled substances registrations issued
by the Commonwealth of Virginia and the U.S. Drug Enforcement Administration,
which registrations have not been surrendered, suspended, revoked or restricted
in any manner;




(c)

Actions.  Except as set forth on Disclosure Schedule 5.26, has not been a party
or subject to:




(i)

Malpractice Actions.  Any malpractice suit, claim (whether or not filed in
court), settlement,  settlement allocation, judgment, verdict or decree;




(ii)

Disciplinary Proceedings.  Any disciplinary, peer review or professional review
investigation, proceeding or action instituted by any licensure board, hospital,
medical school, physical therapy school, health care facility or entity,
professional society or association, third party payor, peer review or
professional review committee or body, or governmental agency;




(iii)

Criminal Proceedings.  Any criminal complaint, indictment or criminal
proceedings;




(iv)

Investigation.  Any investigation or proceeding, whether administrative, civil
or criminal, relating to an allegation of filing false health care claims,
violating anti-kickback or fee-splitting laws, or engaging in other billing
improprieties;




(v)

Mental Illnesses.  Any organic or mental illness or condition that impairs or
may impair such physician’s ability to practice;




(vi)

Substance Abuse.  Any dependency on, habitual use or episodic abuse of alcohol
or controlled substances, or any participation in any alcohol or controlled
substance detoxification, treatment, recovery, rehabilitation, counseling,
screening or monitoring program;





29







--------------------------------------------------------------------------------












(vii)

Professional Ethics.  Any allegation, or any investigation or proceeding based
on any allegation of violating professional ethics or standards, or engaging in
illegal, immoral or other misconduct (of any nature or degree), relating to his
or her practice; or




(viii)

Application for Licensure.  Any denial or withdrawal of an application in any
state for licensure as a physician or physical therapist, for medical staff
privileges at any hospital or other health care entity, for board certification
or recertification, for participation in any third party payment program, for
state or federal controlled substances registration, or for malpractice
insurance.




5.27

 Guaranties. Except the guaranties listed in Disclosure Schedule 5.27, the
Company is not a guarantor or otherwise liable for any Liability or obligation
(including indebtedness) of any other Person.




5.28

Environment, Health, and Safety.




(a)

Compliance.  Each of the Company, its predecessors and Affiliates has complied
and is in compliance with all Environmental, Health, and Safety Requirements
except with respect to such compliance which would not have a Material Adverse
Effect on the Company, New PC, or their business or operations.




(b)

Permits and Licenses.  Without limiting the generality of the foregoing, each of
the Company and its Affiliates has obtained and complied in all respects with,
and is in compliance in all respects with, all permits, licenses and other
authorizations that are required pursuant to Environmental, Health, and Safety
Requirements for the occupation of its facilities and the operation of its
business except with respect to such matters which would not have a Material
Adverse Effect on the Company, New PC, or their business or operations; a list
of all such permits, licenses and other authorizations is set forth on
Disclosure Schedule 5.28.




(c)

Notices.  None of the Company, its predecessors or Affiliates has received any
written or oral notice, report or other information regarding any actual or
alleged violation of Environmental, Health, and Safety Requirements, or any
Liabilities or potential Liabilities (whether accrued, absolute, contingent,
unliquidated or otherwise), including any investigatory, remedial or corrective
obligations, relating to any of them or its facilities arising under
Environmental, Health, and Safety Requirements.




(d)

Hazardous Substances.  None of the Company, its predecessors or Affiliates has
treated, stored, disposed of, arranged for or permitted the disposal of,
transported, handled, or released any substance, including without limitation
any hazardous substance, or owned or operated any property or facility (and no
such property or facility is contaminated by any such substance) in a manner
that has given or would give rise to liabilities, including any Liability for
response costs, corrective action costs, personal injury, property damage,
natural resources damages or attorney fees, pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, the
Solid Waste Disposal Act, as amended or any other Environmental, Health, and
Safety Requirements.




(e)

Neither the Company nor the Shareholder has received any communication (written
or oral), whether from a governmental authority, citizens’ group, employee or
otherwise, that alleges that the Business or the Company is not in full
compliance with Environmental, Health, and Safety Requirements, or that the
Company is otherwise subject to liability under Environmental, Health, and
Safety Requirements, and, to the Shareholder’s Knowledge, there are no
circumstances that may prevent or interfere with such full compliance in the
future. There is no Environmental Claim pending or, to the Shareholder’s
Knowledge, threatened against the Company, the Business or the Center.





30







--------------------------------------------------------------------------------












(f)

The Shareholder has no Knowledge of any actions, activities, circumstances,
conditions, events or incidents, including, but not limited to, the release,
emission, discharge, presence or disposal of any Hazardous Substances that could
form the basis of any Environmental Claim against the Company, the Business or
the Center, or the Shareholder in connection with the Business or the Center.




5.29

Certain Business Relationships with Company and its Affiliates.  Except as set
forth in Disclosure Schedule 5.29 or contemplated hereby with respect to the
Company, neither the Shareholder nor any of his Affiliates have been involved in
any material business arrangement or relationship with the Company and its
Affiliates within the past twelve (12) months, and neither the Shareholder nor
any of his Affiliates owns any asset, tangible or intangible, which is material
to the business of any of the Company and its Affiliates.




5.30

Third-party Payors.  Disclosure Schedule 5.30 sets forth an accurate, correct
and complete list of the Company’s third-party payors.  Neither the Company, nor
the Shareholder has received any notice nor has any Knowledge that any
third-party payor intends to terminate or materially reduce its business with,
or reimbursement to, the Company.  Neither the Shareholder nor the Company has
any reason to believe that any third-party payor will cease to do business with
the Company and New PC after, or as a result of, the consummation of any
transactions contemplated hereby.  Neither the Shareholder nor the Company knows
of any fact, condition or event which would adversely affect its relationship
with any third-party payor.




5.31

Bank Accounts.  Disclosure Schedule 5.31 sets forth all of the bank and security
accounts and all safe deposit boxes maintained by the Company and all lines of
credit owned or used by the Company, and the names of all Persons with authority
to withdraw funds from, or execute drafts or checks on, each such account.




5.32

Tax Status. The Shareholder is not a “nonresident alien individual” or “foreign
corporation” for purposes of Code Section 897(a)(1).




5.33

No Corporate Practice or Fee Splitting. To the Shareholder’s Knowledge, the
actions, transactions or relationships arising from, and contemplated by, the
Transaction do not and will not violate any law, rule or regulation relating to
the corporate practice of medicine or fee splitting.  The Shareholder
accordingly agrees that he will not and will not cause any other Party, in an
attempt to void or nullify this Agreement or any document related to the
Transaction or any relationship involving PainCare or Subsidiary, to sue, claim,
aver, allege or assert that any such document or any such relationship violates
any law, rule or regulation relating to the corporate practice of medicine or
fee splitting.





31







--------------------------------------------------------------------------------












5.34

Intentions. The Shareholder intends to continue managing the business operations
of the New PC on a full-time basis for the next five (5) years and does not have
Knowledge of any fact or condition that adversely affects, or in the future may
adversely effect, his ability or intention to manage the business of the New PC
on a full-time basis for the next five (5) years.  




5.35

Securities Representation.




(a)

No Registration of PainCare Shares; Investment Intent.  The Shareholder
acknowledges that the PainCare Shares to be delivered pursuant to this Agreement
have not been and will not be registered under the Securities Act and may not be
resold without compliance with the Securities Act.  The PainCare Shares to be
acquired by the Shareholder pursuant to this Agreement are being acquired solely
for his own account, for investment purposes only and with no present intention
of distributing, selling or otherwise disposing of them in connection with a
distribution other than in compliance with the Securities Act.




(b)

Resale Restrictions.  The Shareholder covenants, warrants and represents that
none of the PainCare Shares issued to the Shareholder will be offered, sold,
assigned, pledged, hypothecated, transferred or otherwise disposed of except
after full compliance with all of the applicable provisions of the Securities
Act and the rules of regulations of the Commission and applicable state
securities laws, and this Agreement.




(c)

Ability to Bear Economic Risk. The Shareholder covenants, warrants and
represents that he is able to bear the economic risk of an investment in
PainCare Shares acquired pursuant to this Agreement and can afford to sustain a
total loss of such investment and has such Knowledge and experience in financial
and business matters that he is capable of evaluating the merits and risks of
the proposed investment and therefore has the capacity to protect his own
interests in connection with the acquisition of the PainCare Shares.  The
Shareholder has received copies of PainCare’s most recent 10-KSB, 10-QSB and 8-K
filings and has had an adequate opportunity to ask questions and receive answers
from the officers of PainCare concerning any and all matters relating to the
background and experience of the officers and directors of PainCare, the plans
for the operations of the business of PainCare, and any plans for additional
acquisitions and the like.  The Shareholder has asked any and all questions he
has had in the nature described in the preceding sentence and all questions have
been answered to such individual’s satisfaction.




(d)

Accredited Investor.  The Shareholder covenants, represents and warrants that he
is an: (a) individual with a net worth (either individually or jointly with his
respective spouse) in excess of One Million and No/100 Dollars ($1,000,000.00);
or (b) individual who had an income in excess of Two Hundred Thousand and No/100
Dollars ($200,000.00) in each of 2003 and 2004, or had a joint income with his
spouse in excess of Three Hundred Thousand and No/100 Dollars ($300,000.00) in
each of 2003 and 2004, and has a reasonable expectation of reaching the same
income level in 2005.




(e)

No Registration.  The Shareholder understands, agrees and acknowledges that the
PainCare Shares have not been registered under the Virginia Securities Act or
the Securities Act in reliance upon exemption provisions contained therein which
PainCare believes are available.





32







--------------------------------------------------------------------------------












5.36

HIPAA. Disclosure Schedule 5.36 lists and describes all plans and other efforts
of Shareholder with respect to the Company’s practice to comply with the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”), including the
final regulations promulgated thereunder, whether such plans and efforts have
been put in place or are in process.  Disclosure Schedule 5.36 includes but is
not limited in any manner whatsoever to any privacy compliance plan of the
Company in place or in development, and any plans, analyses or budgets relating
to information systems including but not limited to necessary purchases,
upgrades or modifications to effect HIPAA compliance.




5.37

Improper and Other Payments.  (a) To the Shareholder’s Knowledge, neither the
Company, nor any director, officer, employee thereof, nor any agent or
representative of the Company nor any Person acting on behalf of any of them,
has made, paid or received any unlawful bribes, kickbacks or other similar
payments to or from any Person, (b) no contributions have been made, directly or
indirectly, by the Company to a domestic or foreign political party or
candidate; and (c) the internal accounting controls of the Company are believed
by the Shareholder to be adequate to detect any of the foregoing under current
circumstances.




5.38

Medical Waste.  (a)  With respect to the generation, transportation, treatment,
storage, and disposal, or other handling of Medical Waste, the Company, with
respect to the business, has complied with all Medical Waste Laws (as
hereinafter defined).




(b)

“Medical Waste” includes, but is not limited to, (a) pathological waste, (b)
blood, (c) sharps, (d) wastes from surgery or autopsy, (e) dialysis waste,
including contaminated disposable equipment and supplies, (f) cultures and
stocks of infectious agents and associated biological agents, (g) contaminated
animals, (h) isolation wastes, (i) contaminated equipment, (j) laboratory waste,
and (k) various other biological waste and discarded materials contaminated with
or exposed to blood, excretion, or secretions from human beings or animals.
 “Medical Waste” also includes any substance, pollutant, material, or
contaminant listed or regulated under the Medical Waste Tracking Act of 1988, 42
U.S.C. §§6992, et seq. (“MWTA”).




(c) “Medical Waste Law” means the following, including regulations promulgated
and orders issued thereunder, all as may be amended from time to time: the MWTA;
the U.S. Public Vessel Medical Waste Anti-Dumping Act of 1988, 33 USCA §§2501 et
seq.; the Marine Protection, Research, and Sanctuaries Act of 1972, 33 USCA
§§1401 et seq.; the Occupational Safety and Health Act, 29 USCA §§651 et seq.;
the United States Department of Health and Human Services, National Institute
for Occupational Self-Safety and Health Infectious Waste Disposal Guidelines,
Publication No. 88-119; and any other federal, state, regional, county,
municipal, or other local laws, regulations, and ordinances insofar as they
purport to regulate Medical Waste, or impose requirements relating to Medical
Waste.





33







--------------------------------------------------------------------------------












5.39

Accounts Receivable.  Disclosure Schedule 5.39 sets forth a list, accurate,
correct and complete in all respects, of all outstanding accounts and notes
receivable of the Company as of the last day of the month immediately preceding
the Closing Date.  All outstanding accounts and notes receivable reflected on
Disclosure Schedule 5.39 are due and valid claims against account debtors for
services rendered in accordance with the usual business practices and historical
collection experience of the Company and to the best of Shareholder’s knowledge
are subject to no counterclaims, and have been outstanding for the periods
indicated in the aging analysis in Disclosure Schedule 5.39.  The Shareholder
 knows of no reason why such accounts receivable would not be collectible by the
Company according to approximately the same ratios as accounts receivable have
been historically collectible by the Company. All outstanding accounts and notes
receivable included in Disclosure Schedule 5.39 arose in the ordinary course of
business.  The Company has not incurred any liabilities to customers for
discounts, returns, promotional allowances or otherwise, except as provided in
the Financial Statements.




5.40

Material Misstatements Or Omissions.  To the Knowledge of the Shareholder and
the Company, no representations or warranties by the Shareholder in this
Agreement, nor any document, exhibit, statement, certificate or schedule
furnished or to be furnished to the Acquiring Companies pursuant hereto, or in
connection with the transactions contemplated hereby, contains any untrue
statement of a material fact, or omits to state any material fact necessary to
make the statements or facts contained therein not misleading.




6.

REPRESENTATIONS AND WARRANTIES OF THE ACQUIRING COMPANIES.  The Acquiring
Companies represent and warrant to the Shareholder that the statements contained
in this Section 6 are correct and complete as of the Execution Date.




6.1

Organization of PainCare and Subsidiary.  PainCare is a corporation duly
incorporated, validly existing, and in good standing under the laws of the State
of Florida.  Subsidiary is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Florida. The Subsidiary has full
power and authority and all licenses, permits and authorizations necessary to
carry on the businesses in which it is currently engaged and will be engaged
after the Closing and to own and use the properties owned and used by it now and
after the Closing.




6.2

Authorization of Transaction.  The Acquiring Companies have full power and
authority (including full corporate power and authority) to execute and deliver
this Agreement and to perform their obligations hereunder.  This Agreement
constitutes the valid and legally binding obligation of the Acquiring Companies,
enforceable in accordance with its terms and conditions.  The execution and
delivery of this Agreement has been duly approved and authorized by the Boards
of Directors of each of the Acquiring Companies, and no other corporate
proceedings on the part of either Acquiring Company are necessary to authorize
this Agreement and the transactions contemplated hereby.  For avoidance of
doubt, and without limiting the generality of the foregoing, the Acquiring
Companies have full power and authority (including full corporate power and
authority) to deliver to the Shareholder all of the Merger Consideration,
including without limitation all of the Closing Shares and all of the PainCare
Shares that may be issued to the Shareholder as part of the Intended Installment
Payments, and there exists a sufficient amount of authorized capital stock of
PainCare to permit the issuances of such PainCare Shares, taking into
consideration the authorized capital stock of PainCare, the shares of its common
stock issued and outstanding, and the Contingent Issuances (as defined in
Section 6.6 below).  




6.3

Noncontravention; Legal Compliance.  Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby to
PainCare's Knowledge will:  (a) violate any constitution, statute, regulation,
rule, injunction, judgment, order, decree, ruling, or other restriction of any
government, governmental agency, court or any other third party whatsoever to
which PainCare or Subsidiary is subject, or any provision of the articles of
incorporation or bylaws of PainCare or Subsidiary; or (b) conflict with, result
in a breach of, constitute a default under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify, or cancel, or
require any notice under any agreement, contract, lease, license, instrument or
other arrangement to which PainCare or Subsidiary is a party or by which either
PainCare or Subsidiary is bound, which conflict, breach, default, acceleration
or rights would reasonably be expected to have a Material Adverse Effect on the
business or financial condition of PainCare or Subsidiary.  To PainCare's
Knowledge the consummation of the transactions contemplated hereby will not
violate or come into conflict with the Federal Physician Self-Referral Law, or
“Stark Law”, or, to the Knowledge of the Acquiring Companies, any state
counterparts thereto. To PainCare's Knowledge the Acquiring Companies and their
employees and contractors have materially complied with all applicable Laws
(including rules, regulations, codes, injunctions, judgments, orders, decrees,
and rulings of federal, state, local, and foreign governments (and all agencies
thereof)), and no action, suit, proceeding, hearing, complaint, claim, demand,
notice or investigation has been filed or commenced, or to the Knowledge of the
Acquiring Companies, threatened against PainCare or Subsidiary alleging any
failure to comply with any applicable Law except with respect to such Laws which
would not have a Material Adverse Effect on the PainCare, Subsidiary, New PC or
their business or operations.  




6.4

Consents and Approvals.  Except as set forth on Disclosure Schedule 6.4, no
notice to, declaration, filing or registration with, or authorization, consent
or approval of, or permit from, any domestic or foreign governmental or
regulatory body or authority, or any other Person, is required to be made or
obtained by PainCare or Subsidiary in connection with the execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated hereby.





34







--------------------------------------------------------------------------------












6.5

Disclosure Documents.  PainCare has delivered or the Shareholder has had the
opportunity to obtain and review PainCare’s Form 10-KSB for the year ending
December 31, 2004, Form 14A (Definitive Proxy) filed with the SEC on October 13,
2004, Form S-3/A filed with the SEC on November 1, 2004, and current Forms  8-K
(the “PainCare Disclosure Documents”). The PainCare Disclosure Documents are
true and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in light of the circumstances under which
such statements were made, not misleading. To the Knowledge of PainCare nothing
has occurred after the date of the documents contained in the PainCare
Disclosure Documents that would individually or in the aggregate have a Material
Adverse Effect on PainCare.




6.6

Capitalization.  As of August 9, 2005 the authorized capital stock of PainCare
consists of 200,000,000 shares of Common Stock, $.0001 par value per share, of
which 53,602,446 shares are issued and outstanding; and 10,000,000 shares of
“blank check” preferred, none of which have been issued or are outstanding. All
of the PainCare Shares are, and all shares of PainCare Shares to be issued
pursuant to this Agreement will be, validly issued, fully paid and
non-assessable.  Disclosure Schedule 6.6(a) hereto sets forth a listing of all
options, warrants and outstanding PainCare securities which are convertible
(with or without the payment of consideration) into shares of the Common Stock
of PainCare, including all contingently issuable shares of such Common Stock
issuable pursuant to agreements outstanding as of August 9, 2005 (such issuances
pursuant to convertible securities or other agreements, the “Contingent
Issuances”).  Disclosure Schedule 6.6(b) also sets forth the terms of any
financing proposed to be raised by PainCare in connection with the transactions
contemplated by this Agreement.  All of the issued and outstanding capital stock
of Subsidiary is owned of record and beneficially by PainCare, Inc., a wholly
owned subsidiary of PainCare, and there are no options, warrants or outstanding
Subsidiary securities which are convertible (with or without the payment of
consideration) into shares of Subsidiary's stock.  




6.7

Litigation.  Except as set forth in Disclosure Schedule 6.7, there is no charge,
complaint, action, order, writ, injunction, judgment or decree outstanding or
claim, suit, litigation, proceeding, labor dispute, arbitrable action or
investigation (collectively, “Actions”) pending or, to the Knowledge of
PainCare, threatened against, relating to or affecting (i) the Acquiring
Companies, or their respective assets or the operation of the business of the
Acquiring Companies as currently operated and to the Knowledge of PainCare its
Affiliates, or their assets or business operations, (ii) any Employee Plan of
PainCare or of any PainCare Affiliate or any trust or other funding instrument,
fiduciary or administrator thereof, or (iii) the transactions contemplated by
this Agreement, before or by any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign or other Person, any of which is reasonably expected to have a Material
Adverse Effect on PainCare.  Neither PainCare nor, to the Knowledge of PainCare,
any PainCare Affiliate, is in default with respect to any judgment, order, writ,
injunction or decree of any court or governmental agency, and there are no
unsatisfied judgments against any Acquiring Company or their respective
businesses or, to the Knowledge of PainCare, any PainCare Affiliate or the
business of any PainCare Affiliate.  Except as set forth in Disclosure Schedule
6.7, each Action pending or, to the Knowledge of PainCare, threatened (whether
or not disclosed in Disclosure Schedule 6.7) against any Acquiring Company or
any PainCare Affiliate, is covered by insurance of reputable and solvent
insurance companies.




6.8

No Undisclosed Liabilities.  Except as set forth in Disclosure Schedule 6.8,
PainCare has no Liabilities except (i) Liabilities that are reflected and
reserved against on PainCare’s audited consolidated balance sheet dated December
31, 2004 (the “PainCare Balance Sheet Date”) that have not been paid or
discharged since the date thereof and (ii) Liabilities incurred by PainCare
since the PainCare Balance Sheet Date in the ordinary course of business
consistent with past practice (none of which relates to any breach of contract,
breach of warranty, tort, infringement or violation of law or arose out of any
complaint, action, suit or proceeding except those which individually or in the
aggregate could not have a Material Adverse Effect on PainCare).  Subsidiary has
no Liabilities.





35







--------------------------------------------------------------------------------












6.9

No Brokers.  The Acquiring Companies have not entered into any agreement with
any third party which would have the effect of causing the Shareholder or the
Company to pay any finder’s fee, brokerage commission or similar payment in
connection with the transactions contemplated hereby.




6.10

Material Misstatements Or Omissions.  To the Knowledge of the Acquiring
Companies, no representations or warranties by PainCare or Subsidiary in this
Agreement, nor any document, exhibit, statement, certificate or schedule
furnished or to be furnished to the Shareholder pursuant hereto, or in
connection with the transactions contemplated hereby, contains any untrue
statement of a material fact, or omits to state any material fact necessary to
make the statements or facts contained therein not misleading.




7.

CLOSING; TERMINATION.  The closing of the Transaction (the “Closing”) shall be
effective between the Parties as of 12:00 p.m. Eastern Daylight Time on August
9, 2005 (the “Closing Date”). However, in the event that the Parties have not
satisfied all of the conditions necessary to Close by the Closing Date
including, without limitation, the completion, review and approval of the
Disclosure Schedule (hereinafter the “Closing Conditions”) then, in such event,
either Party may extend the time period for satisfying such Closing Conditions
until 4:00 p.m. Eastern Standard Time, August 12, 2005 (hereinafter the
“Extended Time”) with the understanding and agreement that if the Closing
Conditions are completed to the mutual satisfaction of the Parties by the
Extended Time that this Transaction shall be effective as of the Closing Date.
In the event that the Closing Conditions have not been completed to the mutual
satisfaction of the Parties by the Extended Time, this Agreement may be
terminated by either Party unless the Parties through their respective legal
counsel otherwise agree in writing to an additional extension of time not to
exceed ten (10) consecutive days beginning on the day immediately following the
Extended Time for satisfying such Closing Conditions.  The Closing shall be
conducted remotely through the exchange of documents via fax or email with
original documents exchanged via overnight, next day delivery by a reputable
national courier on the Closing Date or, if the time for satisfying the Closing
Conditions has been extended to the Extended Time, on the date on which the
Extended Time ends.  All deliveries made at the Closing shall be deemed to have
been made simultaneously except as one delivery must logically be deemed to
precede or follow another.




8.

CLOSING DELIVERIES.




8.1

Deliveries of the Company and the Shareholder.  At or prior to the Closing, the
Company and the Shareholder shall deliver, or shall cause the New PC to deliver,
as the case may be to the Acquiring Companies the following:




(a)

Consents and Approvals.  Copies of all authorizations, resolutions, consents,
and approvals of the Company, the Shareholder, governments, governmental
agencies and third parties referred to in the Disclosure Schedules;





36







--------------------------------------------------------------------------------












(b)

Termination of Agreements.  Copies of documents effectuating the termination of
any and all written employment and independent contractor agreements,
compensation agreements, buy-sell agreements, factoring agreements, and other
similar agreements entered into by the Company and which are in effect
immediately preceding the Closing, which terminations in the case of the
Shareholder shall each include a complete release of the Company from all known
or unknown obligations or liabilities;




(c)

Company Stock.  The Certificates and stock powers, duly endorsed, transferring
the Company Stock to Subsidiary and the officer and director resignations
required in Section 2.6;




(d)

Secretary’s Certificate.  A certificate of the secretary of the Company
 certifying that the minute books, articles of incorporation and bylaws of the
Company, attached as exhibits to such certificate, are true, correct, and
complete;  and




(e)

Medicare Provider Number. A copy of the completed application for New PC’s
Medicare provider number signed by Shareholder together with Shareholder’s
certification that such application has been or will be filed within fifteen
(15) days of the Closing Date.




(f)

Managed Care Agreements. An assignment(s) of all Medical Assets including the
Managed Care Agreements to which the Company is a party to the New PC.




(g)

Other documents.  Such other instruments or documents as may be necessary to
carry out the Transactions, including without limitation (i) mutually agreeable
and executed Employment Agreement for the Shareholder, (ii) the PainCare Stock
Pledge Agreement, (iii) a fully executed Management Services Agreement, and
(iv) fully executed Articles of Merger.




8.2

Deliveries of PainCare. At or prior to the Closing, PainCare shall deliver to
the Shareholder the following:




(a)

Closing Consideration.  The Closing Consideration;




(b)

Resolutions.  A certified copy of the resolution of the board of directors of
PainCare, and the sole shareholder and members of the board of directors of
Subsidiary, authorizing the Transaction; and




(c)

Other documents.  Such other instruments or documents as may be necessary to
carry out the Transactions, including without limitation (i) mutually agreeable
and executed Employment Agreement for the Shareholder, (ii) the PainCare Stock
Pledge Agreement, (iii) a fully executed Management Services Agreement, and (iv)
fully executed Articles of Merger.




9.

CONDITIONS TO THE OBLIGATIONS OF THE PARTIES. The obligations of the Parties to
Close are subject to the satisfaction of the following respective conditions at
and as of the Closing unless waived by the Party for whose benefit the condition
applies.





37







--------------------------------------------------------------------------------












9.1

Conditions for the Benefit of PainCare and the Subsidiary.  




(a)  

The representations and warranties of the Shareholder and the Company in this
Agreement and all information contained in any exhibit, certificate, schedule or
attachment hereto or in any writing delivered by, or on behalf of the
Shareholder or the Company shall be true and correct in all material respects
when made and shall be true and correct in all material respects at and as of
the Closing as though then made, except as expressly provided for herein;




(b) The Shareholder and the Company shall have performed and complied with all
agreements, covenants and conditions and shall have made all deliveries required
by this Agreement to be performed, delivered and complied with by them prior to
or at the Closing; and




(c)

As of the Closing, other than the current trade accounts payable, leasehold
obligations and accrued payroll and benefit obligations, the Company shall not
have any Liabilities, other than those listed in Disclosure Schedule 5.10 and
Liabilities which have arisen after the Execution Date in the ordinary course of
business (none of which results from, arises out of, relates to, is in the
nature of, or was caused by any breach of contract, breach of warranty, tort,
infringement, or violation of law), including, but not limited to, any bank
debt, capital leases or any general or professional liability claims, or be
obliged in any other way to provide funds in respect of, or to guarantee or
assume, any debt, obligation or dividend of any Person, except endorsements in
the ordinary course of business in connection with the deposit, in banks or
other financial institutions, of items for collection.




9.2

Conditions for the Benefit of the Shareholder.   




(a)  

The representations and warranties of PainCare in this Agreement and all
information contained in any exhibit, certificate, schedule or attachment hereto
or in any writing delivered by, or on behalf of PainCare or the Subsidiary shall
be true and correct in all material respects when made and shall be true and
correct in all material respects at and as of the Closing as though then made,
except as expressly provided for herein ;




(b) PainCare and the Subsidiary shall have performed and complied with all
agreements, covenants and conditions and shall have made all deliveries required
by this Agreement to be performed, delivered and complied with by them prior to
or at the Closing; and




(c)

As of the time immediately prior to the Closing, the Subsidiary shall not have
any Liabilities.  




10.

COVENANTS.  The Parties covenant and agree as follows:




10.1

Operations.  At and as of the Closing, the New PC and the Subsidiary will
execute and deliver to each other the Management Services Agreement and the
Shareholder and the New PC will execute and deliver the Employment Agreement.
 The Shareholder shall be designated by the Subsidiary as the Medical Group
Administrator under the Management Services Agreement.




10.2

Deliveries.  PainCare will promptly deliver and make available to Shareholder
copies of any filings made by it under the Securities Act or the Securities
Exchange Act, including the exhibits thereto and any correspondence with the
Securities Exchange Commission or its staff.





38







--------------------------------------------------------------------------------












10.3

Distributions of Sub-Chapter S Income by the Company.  Not later than the
Closing, one hundred percent (100%) of the taxable income (as determined by
using the cash method of accounting) of the Company allocated to Shareholder
prior to the Closing Date shall have been distributed to the Shareholder subject
to the requirement that Shareholder shall insure that as of the Closing  the
Company will have a minimum cash balance of Twenty-Five Hundred Dollars
($2,500.00). The Shareholder shall not be entitled to any additional
distributions or payments with respect to taxable income of the Company for the
period ending after the Closing, other than as specifically set forth in this
Agreement.

 

10.4

Post-Closing General Covenant.  In the event that at any time after the Closing
any further action is necessary to carry out the purposes of this Agreement,
each of the Parties will take such further action (including the execution and
delivery of such further instruments and documents) as any other Party may
reasonably request, all at the sole cost and expense of the requesting Party;
provided, however, that (a) the costs and expenses associated with the taking of
any action necessary to execute or deliver to PainCare any stock powers and such
other instruments of transfer as may be necessary to transfer ownership of the
Company Shares by the Shareholder shall be borne by the Shareholder, and (b) the
costs and expenses associated with the taking of any action necessary to execute
or deliver to the Shareholder all PainCare Shares as contemplated under this
Agreement, and as may be necessary to transfer ownership of such securities to
the Shareholder, by PainCare shall be borne by PainCare.




10.5

Tax Returns.  The Shareholder shall be responsible for preparing and filing all
income or franchise Tax Returns of the Company relating to periods of time prior
to the Closing Date.  PainCare and the Subsidiary will provide Shareholder
access to all books and records of the Company necessary to the preparation of
such Tax Returns and the Subsidiary, as the successor to the Company, will
execute such Tax Returns. The Shareholder will take no positions on the Tax
Returns of the Company that relate to the tax period prior to the Closing that
could adversely affect the Company or PainCare after the Closing. The
Shareholder will provide PainCare with an opportunity to review and comment on
such Tax Returns (including any amended returns).  PainCare will be responsible
for preparing and filing all income and franchise Tax Returns of the Company
relating to periods after the Closing.  The income of the Company will be
apportioned to the period up to the Closing and the period from and after the
Closing in accordance with the provisions of Code Section 1362(e)(6)(D) by
closing the books of the Company as of the close of business on the last
calendar day immediately preceding the Closing, with recognition that the
Company files on the basis of a cash rather than accrual method.  The Acquiring
Companies shall be solely responsible for any taxes due arising from conversion
to the accrual method.

 

10.6

Transition.  Neither the Shareholder nor the Company nor the New PC will take
any action that is designed, intended or likely to have the effect of
discouraging any lessor, licensor, customer, supplier or other business
associate of the Company or the New PC from maintaining the same business
relationships with the Company and the New PC after the Closing as he, she or it
maintained with the Company prior to the Closing.





39







--------------------------------------------------------------------------------












10.7

Litigation Support.  In the event and for so long as any Party actively is
contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim or demand in connection with: (a) any
transaction contemplated under this Agreement; or (b) any fact, situation,
circumstances, status, condition, activity, practice, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing
involving the Company, each of the Parties will cooperate with the contesting or
defending Party and its or his counsel in the contest or defense, at the sole
cost and expense of the contesting or defending Party except to the extent that
the contesting or defending Party is entitled to indemnification therefore under
this Agreement.




10.8

Consents.  The Shareholder hereby covenants and agrees that he will use his best
efforts to obtain all authorizations, consents, and approvals set forth in
Section 5.4 of the Disclosure Schedule.  If any such consent, approval or
agreement is not obtained, or if an attempted assignment thereof would affect
the rights of the parties thereunder so that such parties would not in fact
receive all such rights, the Parties will cooperate in any arrangement designed
to provide for the Parties to receive the benefits under any such contract,
including enforcement for the benefit of the Acquiring Companies of any and all
rights of the Shareholder against a third party thereto arising out of the
breach or cancellation by such third party or otherwise.




10.9

Operational Covenants.  Without the prior written consent of Shareholder,
PainCare shall not, and shall not permit the Surviving Corporation to, do any of
the following prior to the conclusion of the third Formula Period:







(a)

reorganize the Surviving Corporation, whether by integrating or consolidating
the business of the Surviving Corporation with other operating units of PainCare
or its subsidiaries or affiliates or otherwise, except in the case that at the
time of such integration or consolidation such transaction could not reasonably
be expected to have a Material Adverse Effect on the Formula Period Profits;




(b)

effect any reassignment, reprioritization, reallocation, restructuring, or
reduction of the Surviving Corporation’s human or other resources, their
research and development initiatives, or their marketing programs, except in a
manner that at the time of such event could not reasonably be expected to have a
Material Adverse Effect on the Formula Period Profits;






40







--------------------------------------------------------------------------------












(c)

amend the articles of incorporation or bylaws of the Surviving Corporation in
any manner that at the time of such amendment could reasonably be expected to
have a Material Adverse Effect on the Formula Period Profits;




(d)

cause the Surviving Corporation to become a party to or terminate any agreement
which at the time such agreement is entered into or terminated could reasonably
be expected to have a Material Adverse Effect on the Formula Period Profits or
that is reasonably necessary in light of the Surviving Corporation’s results of
operation; provided that this Section 10.9(d) shall not be deemed to create any
right to amend or terminate the Management Services Agreement;




(e)

cause the Surviving Corporation to undertake actions outside the ordinary course
of its business which at the time of such undertaking could reasonably be
expected to have a Material Adverse Effect on the Formula Period Profits;







(f)

sell a material portion of the Surviving Corporation or its assets, merge the
Surviving Corporation with any other entity, sell a controlling interest in the
Surviving Corporation, or make any fundamental change in the business of the
Surviving Corporation unless such action(s) at the time of such undertaking
could not reasonably be expected to have a Material Adverse Effect on the
Formula Period Profits.




The Parties hereby acknowledge and agree that the foregoing covenants in this
Section 10.9 shall be of no effect during any Formula Period if the Formula
Period Profits in any two (2) consecutive Formula Period quarters falling within
such Formula Period are less than $250,000 in the aggregate, or if the Formula
Period Profits in any one quarterly period falling within such Formula Period is
less than $75,000.  









41







--------------------------------------------------------------------------------









10.10

Capital Adjustments. (a)  In the event of a stock dividend, recapitalization,
merger in which PainCare is the surviving corporation, split-up, combination or
exchange of shares, or the like which results in a change in the number or kind
of shares of PainCare stock which is outstanding immediately prior to such
event, the rights of the Shareholder to receive PainCare Shares in respect of
this Agreement and the price thereof, shall be appropriately adjusted in the
same manner as would occur with respect to the number and kind of shares a
shareholder of PainCare who owned the same number and kind of shares immediately
prior to such event. Such adjustments shall be made in good faith by the Board
of Directors of PainCare.




(b)

In case of any consolidation or merger of  PainCare with or into another party
or parties or the conveyance of all or substantially all of the assets of
 PainCare to another party or parties or a share exchange transaction involving
more than 50% of the issued and outstanding common stock of PainCare, the
PainCare Shares to be received by the Shareholder pursuant to this Agreement and
the Shareholder’s right to receive PainCare Shares pursuant to this Agreement
shall thereafter be convertible into the number of shares of stock, options or
other securities or property to which a shareholder of PainCare who owned the
same number and kind of shares prior to such event would have been entitled upon
such consolidation, merger, conveyance, conversion or exchange; and, in any such
case, appropriate adjustment shall be made in the application of the provisions
herein set forth with respect to the rights and interest thereafter of the
Shareholder’s right to receive PainCare Shares, to the end that the provisions
set forth herein shall thereafter be applicable, as nearly as reasonably
possible, in relation to any shares of stock or other property thereafter
deliverable upon the Shareholder’s entitlement to same.







11.

SURVIVAL AND  INDEMNIFICATION.




11.1

Survival of Representations and Warranties.  All of the representations and
warranties contained in this Agreement are material and have been relied upon by
the Parties hereto and shall survive the Closing for three (3) years and ninety
(90) days after the Closing, expect for the representations contained in
Sections 5.1, 5.2, 5.3, 5.6, 5.11, 6.1, 6.2 and 6.6, which shall survive until
their respective applicable statutes of limitations.  All of the covenants and
agreements, including but not limited to the restrictive covenants and the
indemnification provisions, contained in this Agreement are material and have
been relied upon by the Parties hereto and shall survive the Closing for three
(3) years and ninety (90) days after the Closing.  The representations and
warranties contained herein shall not be affected by any investigation,
verification or examination by any Party or by anyone on behalf of such Party.




11.2

Indemnification Provisions for the Benefit of PainCare and Subsidiary.  In the
event of:




(a)

a misrepresentation (or in the event any third party alleges facts that, if
true, would mean a misrepresentation) of any of the Shareholder’s or the
Company’s representations and/or warranties contained in this Agreement; or




(b)

a breach (or in the event any third party alleges facts that, if true, would
mean a breach) of any of the Shareholder’s or the Company’s covenants contained
in this Agreement, or;




(c)

any Liability of the Shareholder or the Company of any nature whatsoever that
accrued or was existing, whether know or unknown, as of immediately prior to the
Closing or related to events or actions or inactions of the Shareholder or the
Company which occurred prior to the Closing and which was not clearly reflected
on the Financial Statements or the Disclosure Schedule and which the Acquiring
Companies have expressly agreed to assume, then the Shareholder agrees to
indemnify the Acquiring Companies from and against any Adverse Consequences
PainCare and/or the Subsidiary incurs or suffers through and after the date of
the claim for indemnification resulting from, arising out of, relating to, or
caused by the misrepresentation (or alleged misrepresentation) or breach (or
alleged breach).  




11.3

Indemnification Provisions for the Benefit of the Shareholder.  In the event of:




(a)

a misrepresentation (or in the event any third party alleges facts that, if
true, would mean a misrepresentation) of any of PainCare’s or Subsidiary’s
representations and/or warranties contained in this Agreement; or




(b)

a breach (or in the event any third party alleges facts that, if true, would
mean a breach) of any of PainCare’s or Subsidiary’s covenants contained in this
Agreement;




then the Acquiring Companies, jointly and severally, agree to indemnify the
Shareholder from and against any Adverse Consequences the Shareholder incurs or
suffers through and after the date of the claim for indemnification resulting
from, arising out of, relating to, in the nature of, or caused by the
misrepresentation (or alleged misrepresentation) or breach (or alleged breach).




11.4

Matters Involving Third Parties.




(a)

Notification.  If any third party shall notify any Party (the “Indemnified
Party”) with respect to any matter (a “Third Party Claim”) which may give rise
to a claim for indemnification against the other Party (the “Indemnifying
Party”) pursuant to this Section 11, then the Indemnified Party shall promptly
notify the Indemnifying Party thereof in writing; provided, however, that no
delay on the part of the Indemnified Party in notifying the Indemnifying Party
shall relieve the Indemnifying Party from any obligation hereunder unless the
Indemnifying Party thereby is prejudiced by the delay and then only to the
extent that the Indemnifying Party is actually prejudiced by the delay.




(b)

Defense by Indemnifying Party.  The Indemnifying Party shall have the right to
defend the Indemnified Party against the Third Party Claim with counsel of its
choice satisfactory to the Indemnified Party so long as: (i) the Indemnifying
Party notifies the Indemnified Party in writing within ten (10) business days
after the Indemnified Party has given notice of the Third Party Claim that the
Indemnifying Party will indemnify the Indemnified Party from and against any
Adverse Consequences the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third Party Claim; (ii)
the Indemnifying Party provides the Indemnified Party with evidence reasonably
acceptable to the Indemnified Party that the Indemnifying Party will have the
financial resources to defend against the Third Party Claim and fulfill the
Indemnifying Party’s indemnification obligations hereunder; (iii) the Third
Party Claim involves only money damages and does not seek an injunction or other
equitable relief; (iv) settlement of, or an adverse judgment with respect to,
the Third Party Claim is not, in the good faith judgment of the Indemnified
Party, likely to establish a precedential custom or practice adverse to the
continuing business interests of the Indemnified Party; and (e) the Indemnifying
Party conducts the defense of the Third Party Claim actively and diligently.





42







--------------------------------------------------------------------------------












(c)

Satisfactory Defense.  So long as the Indemnifying Party is conducting the
defense of the Third Party Claim in accordance with Section 11.4(b) above: (i)
the Indemnified Party will not consent to the entry of any judgment or enter
into any settlement with respect to the Third Party Claim without the prior
written consent of the Indemnifying Party (not to be withheld or delayed
unreasonably); and (ii) the Indemnifying Party will not consent to the entry of
any judgment or enter into any settlement with respect to the Third Party Claim
without the prior written consent of the Indemnified Party (not to be withheld
or delayed unreasonably), and any such settlement must include a complete
release of the Indemnified Party.  The Indemnified Party may in any event retain
separate co-counsel at its sole cost and expense and participate in the defense
of the Third Party Claim.




(d)

Conditions.  In the event any of the conditions in Section 11.4(b) above is or
becomes unsatisfied, however: (i) the Indemnified Party may defend against, and
consent to the entry of any judgment or enter into any settlement with respect
to, the Third Party Claim in any manner it reasonably may deem appropriate (and
the Indemnified Party need not consult with, or obtain any consent from, the
Indemnifying Party in connection therewith); (ii) the Indemnifying Party will
reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third Party Claim (including reasonable attorneys’ fees
and expenses); and (iii) the Indemnifying Party will remain responsible for any
Adverse Consequences the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third Party Claim to the
fullest extent provided in this Section 11.




11.5

Right to Set-Off.  If any Adverse Consequence occurs or is incurred by PainCare
or Subsidiary, on one hand, or the Shareholder on the other, the Party that
incurs such Adverse Consequence (the “Aggrieved Party”) shall have the right,
after written notice to the other Party(ies), at the Aggrieved Party’s option
and in addition to any other actions permitted by law, to offset the amount of
any such cost, loss, damage, expense, liability, obligation or claim against
amounts due from the Aggrieved Party to the other Party(ies), including the
right to offset any post-closing payment due from the Aggrieved Party to the
other Party(ies) under this Agreement or any other agreement.









43







--------------------------------------------------------------------------------









11.6

Satisfaction of Indemnity Obligation by Shareholder; Limitations.  




(a)

In the event that the Shareholder becomes obligated to indemnify PainCare and/or
the Subsidiary pursuant to this Article 11, the Shareholder may satisfy fifty
percent (50%) of such obligation by the return to PainCare of PainCare Shares
received pursuant to this Agreement, provided that for this purpose (i) the
Closing Shares will be deemed to have a per share value of $3.7965; and (ii)
PainCare Shares received pursuant to the payment of Intended Installment
Payments will be deemed to have a per share value of not less than the actual
per share value determined under Section 4.4(f)(iii) for the purpose of issuing
such Shares to the Shareholder (subject to the per share floor price as set
forth in Section 4.4(f)(iii) of $2.00 per share).  




(b)

The indemnification provisions set forth in this Section 11 shall be limited to
only those claims in excess of Twenty Five Thousand and 00/100 Dollars ($25,000)
(the “Threshold”).  Once a claim exceeds the Threshold, if a Party is entitled
to indemnification under this Article 11, such Party shall recover all
appropriate amounts over and above the Threshold.  Further, the Indemnifying
Parties shall not be liable for any Adverse Consequences resulting from claims
that are covered by any insurance policy or other indemnity or contribution
agreement unless, and only to the extent that, the full limit of such insurance
policy, indemnity or contribution agreement (including without limitation
pursuant to the Management Agreement and the Employment Agreement of the
Shareholder, if either or both are applicable) has been exceeded.  The
Indemnified Party shall have a duty to mitigate its damages.  Notwithstanding
the foregoing, a Party’s obligation to indemnify under this Article 11 shall be
limited to an amount equal to $2,000,000 plus the amount of any Installment
Payments (including Adjusted Installment Payments and Installment Payment
Premiums) actually paid or payable pursuant to Section 4.4 of this Agreement;
provided however that such cap shall not be applicable with respect to claims of
medical malpractice, fraud or intentional misrepresentation.  Except as provided
in the “provided however” clause of the immediately preceding sentence, if the
Shareholder becomes obligated to provide indemnification pursuant to this
Article 11, he shall not be obligated to pay more than he has actually received
and which he would be entitled to receive in payments pursuant to this Agreement
(but for the exercise of rights of set-off pursuant to Section 11.5 above).  




12.

RESTRICTIVE COVENANTS; CONFIDENTIALITY.




12.1

Restrictive Covenants.




(a)

Restricted Period.  The Shareholder hereby agrees that during the time period
commencing with the Closing and continuing for a period of five (5) years
thereafter (the “Restricted Period”), neither the Shareholder nor any of his
Affiliates, shall, other than on behalf of the New PC, PainCare or Subsidiary,
directly or indirectly, for himself, or on behalf of any other person (whether
as an individual, agent, servant, employee, employer, officer, director,
shareholder, investor, principal, consultant or in any other capacity
whatsoever) take any action or undertake any matter set forth in 12.1(a)(i)-(ii)
below; provided, however, that the Restricted Period shall terminate upon the
earlier to occur of (i) any bankruptcy, liquidation or assignment for the
benefit of creditors applicable to either PainCare or Subsidiary, (ii) upon a
default by PainCare or Subsidiary in any material covenant or term of this
Agreement to be performed after the Closing or any material covenant or term of
the Management Services Agreement if the Shareholder shall have given written
notice of such default to PainCare and such default shall not have been cured
within 30 business days after the giving of such notice, or (iii) termination of
the Shareholder's employment agreement with the New PC by the agreement of the
parties thereto or by the Shareholder pursuant to Section 6.2 thereof.




(i)

operate or provide physician services at any medical office, hospital, clinic or
out-patient and/or ambulatory treatment or diagnostic facility or become
employed by, or serve as a health care consultant to any health care provider
providing services similar to those provided by the Subsidiary or the New PC or
healthcare services provided by PainCare, or engage or participate in or finance
any business which engages in direct competition with the business being
conducted by the Surviving Corporation or the New PC or healthcare service
businesses of PainCare at such time, anywhere within a  fifty (50) mile radius
of the Company or the New PC;




(ii)

Solicit or engage in the solicitation of, or serve or accept any business from
patients, insurance companies, managed care plans, employers or other customers
of the business conducted by the New PC or the Surviving Corporation or any
healthcare service business of PainCare for services competitive with those of
the New PC or the Subsidiary or PainCare, and their successors and assigns;




(iii)

Request, induce or advise any patients, insurance companies, managed care plans,
suppliers, vendors, employers or other customers of the business conducted by
the New PC or the Subsidiary to withdraw, curtail or cancel their business or
other relationships with the New PC or the Subsidiary, or assist, induce, help
or join any other Person in doing any of the above activities; or




(iv)

Induce or attempt to influence any employee of the New PC, PainCare, and/or its
subsidiaries including the Subsidiary Company, to terminate his or her
employment with the New PC, PainCare, and/or its subsidiaries including the
Subsidiary, or to hire, recruit or solicit any such employee, whether or not so
induced or influenced;




provided, however, that the foregoing shall not prohibit the ownership of
securities of corporations which are listed on a national securities exchange or
traded in the national over-the-counter market in an amount which shall not
exceed 5% of the outstanding shares of any such corporation. or ownership in,
medical directorship of or providing services to ambulatory surgery centers of
which the Shareholder has ownership in, either individually or through an entity
which the Shareholder controls or conducts other Outside Activities that the
Shareholder conducted during the term of the Agreement. “Territory” as used
herein means the fifty (50) mile radius extending outward from the Clinic’s
locations as it may exist from time to time.  In the event a court of competent
jurisdiction determines that the provisions of this covenant not to compete are
excessively broad as to duration, geographical scope or activity, it is
expressly agreed that this covenant not to compete shall be construed so that
the remaining provisions shall not be affected, but shall remain in full force
and effect, and any such over broad provisions shall be deemed, without further
action on the part of any person, to be modified, amended and/or limited, but
only to the extent necessary to render the same valid and enforceable in such
jurisdiction






44







--------------------------------------------------------------------------------












(b)

Consideration.  PainCare, Subsidiary and the Shareholder have carefully
considered the nature and extent of the restrictions imposed by this Section
12.1 and the rights and remedies conferred upon the Acquiring Companies
hereunder and hereby expressly acknowledge and agree that: (i) the restricted
territory, period, and activities are reasonable and are necessary and fully
required to protect the legitimate business interests of the Acquiring
Companies; (ii) any violation of the terms of these restrictive covenants would
have a substantial detrimental effect on PainCare’s and Subsidiary’s businesses;
(iii) the restrictive covenants do not stifle the Shareholder inherent skill and
experience; and (iv) would not operate as a bar to any of the Shareholder’s
means of support.  Because of the difficulty of measuring economic losses to
PainCare and the Surviving Corporation as a result of the breach of the
foregoing covenants, and because of the immediate and irreparable damage that
would be caused to PainCare and the Surviving Corporation for which it would
have no other adequate remedy, the Shareholder agrees that, in the event of a
breach by him of the foregoing covenants, the covenants set forth in this
Section 12.1 may be enforced by PainCare and the Surviving Corporation by
injunctions and restraining orders, in addition to all other available legal
remedies.





45







--------------------------------------------------------------------------------












12.2

No Running of Covenant During Breach.  The covenants set forth in this Section
11 shall apply for the applicable periods as set forth above.  If the
Shareholder violates such covenants, and PainCare, the Surviving Corporation or
any of their successors and assigns bring a legal action for injunctive or other
relief, such party bringing the action shall not, as a result of the time
involved in obtaining the relief, be deprived of the benefit of the full period
of the covenant period, unless a court of competent jurisdiction holds that the
covenant is not enforceable in whole or in part.  Accordingly, for any time
period that the Shareholder is in violation of the covenant, such time period
shall not be included in calculating the applicable time period of the covenant.

12.3

Blue Pencil Doctrine.  The covenants set forth in this Section 11 are severable
and separate, and the unenforceability of any specific covenant shall not affect
the provisions of any other covenant.  Moreover, in the event any court of
competent jurisdiction shall determine that the scope, time or territorial
restrictions set forth are unreasonable, then it is the intention of the parties
that such restrictions be enforced to the fullest extent which the court deems
reasonable, and the Agreement shall thereby be reformed




12.4

Confidentiality, Press Releases, and Public Announcements.




(a)

No Party shall issue any press release or make any public announcement relating
to the subject matter of this Agreement without the prior written approval of
the other Parties.





46







--------------------------------------------------------------------------------












(b)

 The Parties covenant and agree that, from and after the Execution Date, none of
the Parties nor their Affiliates shall disclose, divulge, furnish or make
accessible to anyone any Confidential Information or Trade Secrets of another
Party, or in any way use any Confidential Information or Trade Secrets of
another Party in the conduct of any business; provided, however, that nothing in
this Section 12.5 will prohibit the disclosure of any Confidential Information
or Trade Secrets of any Party which is required to be disclosed by another Party
or any of its or his Affiliates in connection with any court action or any
proceeding before any authority.  Notwithstanding the foregoing, in the case of
a disclosure contemplated by this Section 12.4, no disclosure shall be made
until the disclosing Party shall give notice to the non-disclosing Party of the
intention to disclose such Confidential Information or Trade Secrets so that the
non-disclosing Party may contest the need for disclosure, and the disclosing
Party will cooperate (and will cause its or his Affiliates and their respective
representatives to cooperate) with the non-disclosing Party in connection with
any such proceeding.  Notwithstanding any provision of this Agreement which may
be to the contrary, the foregoing provisions restricting the use of Confidential
Information and Trade Secrets shall survive the Closing for the time period
equal to five (5) years from the Execution Date.  For the purpose of this
Agreement, the term “Confidential Information” shall mean all records, files,
reports, protocols, policies, manuals, databases, processes, procedures,
computer systems, materials and other documents pertaining to the operations of
a Party and the term “Trade Secrets” shall mean information, including a
formula, pattern, compilation, program, device, method, technique, or process
that: (i) derives independent economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other Persons who can obtain economic value from its disclosure or use; and
(ii) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.




12.5

Conduct of Business. From the date hereof through the Closing or termination of
this Agreement, as the case may be, the Shareholder shall, except as
contemplated by this Agreement, or as consented to by PainCare in writing, cause
the Company to be operated in the ordinary course and in accordance with past
practice and will not take any action inconsistent with this Agreement or with
the consummation of the Closing.  Without limiting the generality of the
foregoing, the Company shall not, and, with respect to the Company, the
Shareholder shall not, except as specifically contemplated by this Agreement, as
set forth in Disclosure Schedule 12.5, or as consented to by PainCare in
writing:




(a)

change or amend the organizational documents of the Company;




(b)

enter into, extend, materially modify, terminate or renew any lease or any
contract, except modifications, extensions or renewals of contracts in the
ordinary course of business or as contemplated by this Agreement;




(c)

sell, assign, transfer, convey, lease, mortgage, pledge or otherwise dispose of
or encumber any of the assets or any interests therein of the Company except in
the ordinary course of business and, without limiting the generality of the
foregoing, the Company will maintain, dispose of, and sell inventory consistent
with past practices;




(d)

incur any liability for indebtedness for borrowed money, guarantee the
obligations of others, indemnify or agree to indemnify others or, except in the
ordinary course of business, incur any other liability;




(e)

take any action with respect to the grant of any bonus, severance or termination
pay (otherwise than pursuant to policies or agreements of the Company in effect
on the date hereof that are described in the Disclosure Schedule) or with
respect to any increase of benefits payable under its severance or termination
pay policies or agreements in effect on the date hereof or increase in any
manner the compensation or fringe benefits of any employee of the Company or
pay, any benefit not required by any existing Employee Plan or policy;




(f)

make any change in the key management structure of the Company, including,
without limitation, the hiring of additional officers or the termination of
existing officers;




(g)

adopt, enter into or amend any Employee Plan, agreement (including, without
limitation, any collective bargaining or employment agreement), trust, fund or
other arrangement for the benefit or welfare of any employee, except for any
such amendment as may be required to comply with applicable regulations;




(h)

fail to maintain all Employee Plans in accordance with applicable Regulations;




(i)

acquire by merger or consolidation with, or merge or consolidate with, or
purchase substantially all of the assets of, or otherwise acquire any material
assets or business of, any corporation, partnership, association or other
business organization or division thereof or acquire any subsidiary;




(j)

willingly allow or permit to be done any act by which any of the insurance
policies of the Company or Shareholder may be suspended, impaired or canceled;





47







--------------------------------------------------------------------------------












(k)

enter into, renew, modify or revise any agreement or transaction relating to the
Company with any of its Affiliates except as contemplated by this Agreement;




(l)

fail to maintain the assets of the Company in substantially their current state
of repair, excepting normal wear and tear, or fail to replace (consistent with
the Company’s past practice) inoperable, worn-out or obsolete or destroyed
assets;




(m)

make any loans or advances relating to the Company to any Person, except for
expenses incurred in the ordinary course of business consistent with past
practice;




(n)

fail to comply in all respects with all laws and regulations applicable to the
Company except with respect to such matters which would not have a Material
Adverse Effect on the Company or its business or operations;




(o)

intentionally do any other act which would cause any representation or warranty
of the Company or the Shareholder in this Agreement to be or become untrue, or
any covenant in this Agreement to be breached, in any material respect;




(p)

fail to use reasonable efforts consistent with past business practice to (i)
maintain the Company so that the services of its officers, employees,
consultants and agents will remain available to it at and after the Closing,
(ii) maintain existing relationships with suppliers, patients, customers and
others having business dealings with the Company and (iii) otherwise preserve
the goodwill of the business of the Company so that such relationships and
goodwill will be preserved at and after the Closing;




(q)

enter into any agreement, or otherwise become obligated, to do any action
prohibited hereunder;




(r)

except as provided herein, declare, set aside for payment, or pay any dividend
or distribution in respect of any capital stock of the Company, redeem, purchase
or otherwise acquire any of the Company’s equity securities; or otherwise
transfer any of the assets of the Company to or on behalf of the Shareholder of
the Company  or any Affiliate of the Company, including, without limitation, any
payment of principal of or interest on any debt owed to any of the foregoing or
any payment of a bonus, fee or other payment to any of the foregoing as an
employee of the Company ; or




(s)

fail to comply with all applicable filing, payment, withholding, collection and
record retention obligations under all applicable federal, state, local or
foreign Tax laws.




12.6

No Third-Party Beneficiaries.  Other than with respect to the restrictive
covenants set forth in Section 12, this Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.




13.

MISCELLANEOUS.




13.1

Entire Agreement.  This Agreement (including the documents referred to herein)
constitutes the entire agreement between the Parties and supersedes any prior
understandings, agreements, or representations by or between the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.








48







--------------------------------------------------------------------------------









13.2

Succession and Assignment.  This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors,
assigns, distributees, heirs, and grantors of any revocable trusts of a Party
hereto.  No Party may assign either this Agreement or any of its or his rights,
interests, or obligations hereunder without the prior written approval of the
other Parties; provided, however, the Acquiring Companies, may, without the
prior consent of the other Party,  assign this Agreement to their Affiliates so
long as (a) such assignment does not alter the nature of the PainCare Shares
deliverable under this Agreement or effect any action that would be prohibited
to PainCare and the Subsidiary as the Surviving Corporation under Section 10.9,
and (b) this Agreement shall remain the binding obligation of PainCare and the
Subsidiary, and PainCare and the Subsidiary shall remain liable for any and all
obligations, agreement and covenants under this Agreement.




13.3

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument.




13.4

Headings.  The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.




13.5

Notices.  All notices, requests, demands, claims, and other communications
hereunder will be in writing.  Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given: (a) upon receipt if it is
sent by facsimile, (b) the next business day if sent by reputable overnight
courier, or (c) five (5) days after mailing if by certified mail return receipt
requested, postage prepaid, and addressed or otherwise sent to the intended
recipient as set forth below:




If to PainCare

or Subsidiary:

PainCare Holdings, Inc.

1030 North Orange Avenue

Suite 105

Orlando, Florida  32801

Attention: CEO







If to the Shareholder:

Lawrence F. Cohen, M.D.

370 Forest Circle

Danville, VA 24541




If to the Company:




Piedmont Center for Spinal Disorders of Virginia, P.C.

150 West Main Street

Danville, Virginia  24541

Attention:  Lawrence F. Cohen, M.D.




With a copy in each case to:




LeClair Ryan, A Professional Corporation

Riverfront Plaza, East Tower

951 East Byrd Street

Richmond, Virginia  23218

Attention:  Andrew W. White, Esq.








49







--------------------------------------------------------------------------------









Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address or facsimile number set forth
above using any other means (including personal delivery, messenger service,
ordinary mail, or electronic mail), but no such notice, request, demand, claim,
or other communication shall be deemed to have been duly given unless and until
it actually is received by the intended recipient.  Any Party may change the
address or facsimile number to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.




13.6

Governing Law; Jurisdiction; Attorney’s Fees.  This Agreement, and all
proceedings hereunder, shall be governed by and construed in accordance with the
domestic laws of the State of Florida without giving effect to any choice or
conflict of law provision or rule (either of the Commonwealth of Virginia or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Florida. In the event of any suit under
this Agreement or otherwise between the parties hereto, the prevailing Party
shall be entitled to all reasonable attorney’s fees and costs to be included in
any judgment recovered.  In addition, the prevailing Party shall be entitled to
recover reasonable attorney’s fees and costs incurred in enforcing any judgment
arising from a suit under this Agreement.  This post-judgment attorney’s fees
and costs provision shall be severable from the other provisions of this
Agreement and shall survive any judgment on such suit and is not to be deemed
merged into the judgment.




13.7

Amendments and Waivers.  No amendment of any provision of this Agreement shall
be valid unless the same shall be in writing and signed by the Parties.  No
waiver by any Party of any default, misrepresentation, or breach of warranty or
covenant hereunder, whether intentional or not, shall be deemed to extend to any
prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence and all waivers must be in writing, signed
by the waiving Party, to be effective.




13.8

Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction, unless the continued validity or enforceability of
the remaining terms and provisions or the validity or enforceability of the
offending term or provision in any other situation or in any other jurisdiction
would cause a substantial inequity.




13.9

Expenses.  Except as set forth herein, the Shareholder shall bear and be
responsible and shall pay for all costs and expenses (including, but not limited
to, legal and accounting fees and expenses) incurred by the Shareholder, the
Company and the New PC in connection with this Agreement and the transactions
contemplated hereby.




13.10

Further Assurances.  Each Party shall, at the reasonable request of any other
Party hereto, execute and deliver to such other Party all such further
instruments, assignments, assurances and other documents, and take such actions
as such other Party may reasonably request in connection with the carrying out
the terms and provisions of this Agreement.





50







--------------------------------------------------------------------------------












13.11

Construction.  Any reference to any federal, state, local, or foreign statute or
law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. Nothing in the Disclosure
Schedule shall be deemed adequate to disclose an exception to a representation
or warranty made herein, unless the Disclosure Schedule identifies the exception
with reasonable particularity.  The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance.  If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached shall not
detract from nor mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant.




13.12

Survival.  All of the representations, warranties, covenants and agreements
including but not limited to Sections 5, 7, 8, 10, 11, 12, and 13 made by the
Parties in this Agreement or pursuant hereto in any certificate, instrument or
document shall survive the consummation of the transactions described herein
(subject to the limitations set forth in Section 11), and may be fully and
completely relied upon by Shareholder and the Acquiring Companies, as the case
may be, notwithstanding any investigation heretofore or hereafter made by any of
them or on behalf of any of them, and shall not be deemed merged into any
instruments or agreements delivered at Closing or thereafter.




13.13

Incorporation of Exhibits and Schedules.  The following are incorporated herein
by reference and made a part hereof: (i) all exhibits and schedules (including
the Disclosure Schedule) identified in this Agreement; (ii) the recitals first
set forth above; and (iii) any other document, memorandum and/or letter signed
by the Parties or their legal counsel with instructions to incorporate such
document, memorandum and/or letter into to this Section.   

13.14

Submission to Jurisdiction.  With respect to any legal proceeding brought by
PainCare which arises out of or relates to this Agreement or the transactions
contemplated hereby, exclusive jurisdiction and venue with respect to such
matter shall lie in any state or federal court within the City of Danville,
Virginia or in the Eastern District of Virginia. With respect to any legal
proceeding brought by the Shareholder or the Company which arises out of or
relates to this Agreement or the transactions contemplated hereby, exclusive
jurisdiction and venue with respect to such matter shall lie in any state or
federal court within Orange County, Florida. Each party to this Agreement hereby
irrevocably waives, to the fullest extent permitted by law, any objections which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.



















[SIGNATURES APPEAR ON NEXT PAGE]





51







--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Parties hereto have executed this MERGER AGREEMENT AND
PLAN OF REORGANIZATION as of the date first above written.




PAINCARE:




PAINCARE HOLDINGS, INC., a Florida corporation




By:/S/ MARK SZPORKA

Print: MARK SZPORKA

Its: CFO AND SECRETARY




ACQUISITION:




PAINCARE ACQUISITION COMPANY XVIII, INC., a Florida corporation




By:/S/ MARK SZPORKA

Print: MARK SZPORKA

Its: CFO AND SECRETARY




COMPANY:




PIEDMONT CENTER FOR SPINAL DISORDERS, P.C., a Virginia professional corporation










By:_/S/ LAWRENCE F. COHEN




       Lawrence F. Cohen, M.D.

       President







SHAREHOLDER:







/S/ LAWRENCE F. COHEN

Lawrence F. Cohen, M.D.












